            Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 1 of 85




 1 Damian P. Richard, Esq. (SBN 262805)
 2 SESSIONS, FISHMAN, NATHAN & ISRAEL, LLP
   1545 Hotel Circle South, Suite 150
 3
   San Diego, CA 92108-3426
 4 Tel: 619/758-1891
 5
   Fax: 619/296-2013
   drichard@sessions.legal
 6
   Attorneys for Defendant
 7 Transworld Systems Inc.
 8
                          UNITED STATES DISTRICT COURT
 9


10
                        NORTHERN DISTRICT OF CALIFORNIA
11
     OSKAR LIZARRAGA-DAVIS,                          ) Case No. 5:18-cv-04081
12
                        Plaintiff;                   )   DEFENDANT TRANSWORLD
13
                                                     )   SYSTEMS INC.'S DECLARATION
14         vs.                                       )   IN SUPPORT OF MOTION FOR
15
                                                     )   SUMMARY JUDGMENT
     TRANSWORLD SYSTEMS, INC.,                       )
16


17                      Defendant.
18         I, Bradley Luke, hereby affirm and declare as follows:
19         1.    I am employed by Transworld Systems Inc. (hereinafter "TSI"), a
20   servicer for National Collegiate Student Loan Trust 2006-4 ("NCSLT 2006-4"),
21   pertaining to the student loan forming the subject matter of this action filed by
22   plaintiff, Oskar Lizarraga-Davis ("Plaintiff').                TSI is the loan servicer and
23   designated Custodian of Records for Plaintiffs student loan owing to NCSLT
24
     2006-4. TSI maintains loan history records for NCSLT 2006-4.
25
           2.    I am over the age of 18 and competent to testify to the matters stated
26
     herein. I am the Director of Operations for TSI. I am duly authorized to make the
27
     representations contained in this declaration for and on behalf of both TSI and
28
     NCSLT 2006-4.


                            Declaration in Support of Motion for Summary Judgment
                                                       1
               Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 2 of 85




 1            3.   As a loan servicer and Custodian of Records for NCSLT 2006-4, TSI
 2
      maintains the dedicated system of records pertaining to NCSLT 2006-4 student
 3
      loans on NCSLT 2006-4's behalf, including, but not necessarily limited to, student
 4
      loan applications and agreements, loan origination and assignment documents,
 5
      disbursements, payments, credits, deferments, interest accrual, collections, and
 6
      any other records or transactions that could impact the servicing of the student
 7
      loan.
 8
              4.   TSI replaced NCSLT 2006-4's prior servicer, the Pennsylvania
 9


10
      Higher Education Assistance Agency, who conducts its student loan servicing

11
      operations commercially as American Education Services ("AES"). In addition to

12
      maintaining the NCSLT 2006-4's loan servicing system, TSI also maintains real-
13    time, electronic access to the loan servicing records of AES. TSI employees,
14    including myself, receive education and training on the AES loan servicing system
15    and how to view and retrieve AES servicing records.
16            5.   It is a regularly-conducted business practice of NCSLT 2006-4 to
1.7   incorporate the loan origination and AES servicing records into the NCSLT 2006-
18    4 business records, and NCSLT 2006-4 relies on the accuracy of these records in
19
      the ordinary course of its student loan business.
20
              6.   These student loan records referenced below and attached as exhibits
21
      to this Declaration were created, compiled and recorded as part of regularly
22
      conducted business activity at or near the time of the event and from information
23
      transmitted from a person with personal knowledge of said event and a business
24
      duty to report it, or from information transmitted by a person with personal
25
      knowledge of the accounts or events described within the business record. Such
26
      records are created, kept, maintained, and relied upon in the course of the ordinary
27
      and regularly conducted business activity of NCSLT 2006-4 and TSI as servicer
28

      and Custodian of Records for NCSLT 2006-4.

                             Declaration in Support of Motion for Summary Judgment
                                                        2
              Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 3 of 85




 1            7.   I have reviewed the student loan records described in this declaration.
 2
           The CFPB Consent Order
 3


 4
              8.   On September 14, 2017, TSI entered a Stipulation and Consent to the

 5
     to the Issuance of a Consent Order with the Regional Director for the Northeast
 6   Region for the Office of Supervision for the Consumer Financial Protection
 7   Bureau ("CFPB"). The CFPB Consent Order is cited at 1M 12-15 of Plaintiffs'
     First Amended Complaint ("FAC"). (Dkt. 23.)
 9
           9.      The period covered by the Consent Order was from November 1,
10
     2014 to April 25, 2016.
11
           10.     TSI entered the Consent Order without admitting or denying any
12
     wrongdoing.
13
           11.     During and after the CFPB investigation TSI conducted a review of
14
     all NCSLT 2006-4 accounts, including the student loan account pertaining to
15

     Plaintiff, and determined that Plaintiff's account was not subject to the Consent
16


17
     Order.

18
           12.     Plaintiff's student loan account is not subject to the Consent Order
19   for the following reasons:
20                 a. At the time NCSLT 2006-4 filed the state-court lawsuit against
21                    Plaintiff, on May 6, 2017, and currently, NCSLT 2006-4
22                    maintained complete documentation that NCSLT 2006-4 owns
23                    Plaintiff's student loan;
24                 b. At the time NCSLT 2006-4 filed the state-court lawsuit against
25
                      Plaintiff, on May 6, 2017, and currently, NCSLT 2006-4
26
                      maintained a complete chain of assignment evidencing that
27
                      Plaintiff's student loan was transferred to and is owned by
28
                      NCSLT 2006-4;


                             Declaration in Support of Motion for Summary Judgment
                                                        3
            Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 4 of 85




 1
                 c. Plaintiff's student loan was transferred and assigned to NCSLT
 2
                     2006-4 shortly after Plaintiff originated the loan and prior to any
 3
                     payment becoming due; and
 4
                 d. At the time NCSLT 2006-4 filed the state-court lawsuit against
 5
                     Plaintiff, on May 6, 2017, and currently NCSLT 2006-4 maintains
 6
                     sufficient evidence to prove that Plaintiffs student loan debt
 7
                     exists and is in default.
 8
           Plaintiff's NCSLT 2006-4 Student Loan
 9

10
           13.   On June 10, 2006, Plaintiff executed a "Loan Request/Credit

11
     Agreement" with GMAC Bank, N.A. in order to fund his enrollment at the

12
     University of California-Davis ("UC-Davis") during the academic period from
13   May 2006 through December 2006 in the amount of $30,000. The loan is subject
14   to the terms and conditions affixed to the Credit Agreement. The first paragraph
15   on page 1 of the terms and conditions states, "The words "you", "your", "yours",
16   and "Lender" mean GMAC Bank, its successors and assigns, and any other holder
17   of this Credit Agreement." Page 3, ¶ L(4) stated that "You may assign this Credit
18   Agreement at any time." Attached as Exhibit 1 to this Declaration is a true and
19
     correct copy of the Credit Agreement signed by Plaintiff.
20
           14.   On June 26, 2006, the student loan was approved and $25,000.00 in
21
     student loan funds were disbursed to Plaintiff exclusively for the purposes of
22
     Plaintiffs enrollment at UC-Davis. None of the loan proceeds were returned or
23
     refunded. Attached as Exhibit 2 to this Declaration is a true and correct copy of
24
     the Note Disclosure Statement. Exhibits 1 and 2 were made in the regular course
25
     of a business and prepared by NCSLT 2006-4's Program Lender, GMAC Bank,
26
     N.A., and are now kept in the ordinary course of business within the NCSLT
27
     2006-4's loan servicing system maintained by TSI.
28
           15.   On December 7, 2006, Plaintiffs student loan was then transferred,

                            Declaration in Support of Motion for Summary Judgment
                                                       4
             Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 5 of 85




 1 sold, and assigned to NCSLT 2006-4 for valuable consideration, in the ordinary
 2
     course of the securitization process. The student loan was in good standing and
 3
     not in default on December 7, 2006, when it was assigned to NCSLT 2006-4, as
 4
     Plaintiff was still enrolled at UC-Davis and the student loan had not yet become
 5
     due.
 6
            16.   The assignment of the student loan to NCSLT 2006-4 was made
 7
     pursuant to the Pool Supplement and Deposit and Sale Agreement.                       Upon
 8
     assignment, the Credit Agreement and Note Disclosure Statement were
 9

10
     simultaneously transferred to NCSLT 2006-4. Attached as Exhibits 3 and 4

11
     respectively, are true and correct copies of the Pool Supplement and Deposit and
12   Sale Agreement. Both Exhibits 3 and 4, along with the Credit Agreement, and
13   Note Disclosure Statement, are kept in the NCSLT 2006-4 loan servicing system,
14   maintained by TSI. Exhibit 3 contains a redacted excerpt from the Schedule of
15   transferred student loans referenced within the Pool Supplement, documenting the
16   assignment and transfer of Plaintiff's student loan to NCSLT 2006-4.
17          17.   Between December 2009 and March 2014 Plaintiff acknowledged the
18   transfer of the student loan, in writing, and requested seven                   (7) separate
19
     deferments from NCSLT 2006-4's prior servicer, AES. Attached as Exhibit 5 to
20
     this Declaration is a true and correct copy of Plaintiff's Deferment/Forbearance
21
     records.
22
            18.   On February 27, 2010, AES sent Plaintiff a letter on behalf of
23
     NCSLT 2006-4 acknowledging one of his deferment requests and his updated
24
     enrollment to Foothill College, the header on the first page of the letter stated,
25
     "National Collegiate Trust." Attached as Exhibit 6 to this Declaration is a true
26
     and correct copy of the letter.
27
            19.   Prior to his default, and refusal to pay, Plaintiff made several
28
     payments on his student loan, with the last payment posted on February 13, 2015.

                             Declaration in Support of Motion for Summary Judgment
                                                        5
            Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 6 of 85




1
     Attached as Exhibit 7 is a true and correct copy of the AES servicing records
 2
     pertaining to Plaintiff's student loan, including the Loan Financial History.
 3
           20.    Attached as Exhibit 8 is a true and correct copy of Plaintiff's post-
 4
     default Loan Payment History Report.
 5
           21.    After February 13, 2015, Plaintiff failed to make another payment on
 6
     his student loan, and an unpaid balance of $32,726.55 remains due and owing to
 7
     NCSLT 2006-4.
 8
           I declare under penalty of perjury under the laws of the United States of
 9

10
     America that the foregoing is true and correct.

11
           Executed this 17th day of January, 2019, at Peachtree. Corners, Georgia.

12

13

14
                                                           Bradley Luke
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                            Declaration in Support of Motion for Summary Judgment
                                                       6
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 7 of 85




         Exhibit 1



                                                            Exhibit 1
                                          Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 8 of 85
    (Page 2   of        2>



                                                                     es



                                                                     58206 065315

                                      t
                                                    * Cosigned *                             Loan Request/Credit Agreement - Signature Page

                                                 NON-NEGOTIABLE CREDIT AGREEMENT - THIS IS A CONSUMER CREDIT TRANSACTION
                                                                                                                                                                         ;


                         LOAN PROGRAM INFORMATION                                            ~
                        GMAC Bank Undergraduate Loan                                                                                               Academic Period: 05/2006-12/2006

                         Lender GMAC Bank                                                        School; UNIVERSITY OF CALIFORNIA DAVIS

                       - Loan Amount Requested: $25000.00                                        Repayment Option: Interest Only
                         Deferral Period Margin: 4,75                                            Repayment Period Margin: 4.75                      Loan Origination Fee Percentage; 5.00
                                                                                                                                                    This fee msy vary -see paragraph F, page 3-
                                                                                                                                                    Bank will always usaoss the foa at origination, " '


                         STUDENT BORROWER INFORMATION (Must be old enough to enter Into a binding contract)

                         Borrower Name: Oskar A llzarragadavis                                           Home Address:                              San Diego, CA 92103
                         Social Security #:     -4043                                                    Date of Birth:            /1983                 ' Home Telephone:'                        4267

                        ' Student Citizenship (check one box):                0 U.S. Citizen                  Eligible Non-CltizenfAttech froni & back copy of CIS or student Visa card)
                         Note; Personal reference name and address cannot match (hat of the Cosigner,
                                                                                                                     Reference Home Tel Ik f         71S3                wotk^Tel fc        atii
                         Reference Street Address:
                         Reference City/StBte/Zp:_jyLMg&_£Aj(l2j2_
l


:
                   •     COSIGNER INFORMATION (Must be old enough to enter Into a binding contract)
I

                         Cosigner Name: Consuelo B Hayes                                                 Home Address: 2                                 San Diego, CA 92139
                         Social Security #:     01 1 0                                                   Date of Birth:            /1924                     Home Telephone:                       8388
                         Have you ever defaulted on a student loan or declared bankruptcy?     (!) No                             Yea
                         Current Employer: UNITED STATES FEDERAL SOVBWME                                                                                       Employer Telephone;          8389
                         Current Position: Retired                         Yearn There: 30 Years
                         Years at Previous Employment: 30 Years

                         Alimony, child support, or separate maintenance Inocmes do not have to be revealed If you do not want them considers for repaying this
                         obligation. If you are relying on such additional income, please provide details on a separata sheet of paper.
                                                                                                                                                                                   cr
                         Cosigner Citizenship (check one box);                 0 US. Citizen             D Eligible Non-Citizen (Allach front & back copy of CIS)
                         Note:' Personal reference name and address cannot match that ol the Student                                                                               to
                         Personal Reference Name: Esther Goodwalt                            Reference Home Tel ft                                    -2221
                         Reference Street Address:                                                                                                                           1—3

                         Reference Citv/Stata/Zip:  Nattnml rutv c& tunsn
                          hafc—               * , i , 9 ^JSBSSSS5SS53-SS3SjCS33SUJmAL»m-i.



                         By my signature, I certify that I have read, understand and agree lo the terms of and undertake the obligations set forth on sit four (4) pagff ofifils Loan Request/Credit
                         Agreement. GM.0S-0S.CSX1. 20.0406 ("Credit Agreement"). I understand that any person who knowingly makes a fatso statement or misfepresentntion on this fnim is
                         subject to penalties, which may include tints or imprisonment This Credit Agreement is signed under Seal. I understand thatl am riot tbuuirgftu fax my signature on
                         nor lo sign electronically this Credit Agreement arid any related notices that require signature. If 1 choose to fax my signature on or tChrtgn electronically this Credit
                         Agreement aria any rcnueo nonces uuji require sigrawre, i mtena : <1/ nny lax or electronic signature to oe an electronic signature unaer appiu

                         (it) any fax pri rrtout or printout of Lender's electronic record of this Credit Agreement and related noticed to be an original document, (iijyto wuv«.»                 „1U1 U1V
                         Lender by electronic records and electronic signatures, njid (i v) that this Credit Agreement will not be governed by Article 3 of the Uniform Commercial Code, and my
                         obligations under this Credit Agreement will not be subject to, but any transfer of my obligations will be subject to, Article 9 of the UnlfoFurbommeroial Code,
                                                                                                                                                                               &
                         PLEASE SIGN BELOW - RETURN This Pj                                        With Proof of leebrrie and Other Information (if apblicableT - FAiffio: 800-704-9406
                         Signature of Borrower                                                          LS3                                                    Pate (o - (ft- Ob
                                                                 ^



                         BY SIGNING THIS CREDIT AGREEMENT BELOW, I CERTIFY THAT I INTEND TO (i) APPLY FOR
                         JOINT CREDIT AND^ii) BE JOINTLY LIABLE WITH THE BORROWER FOR THIS LOAN.


              X          Signature of Cosigner             (^0vUa*im U Hua                                                                                     Date.                         C>




                         GM. 05-06,CSX1 ,20,0406        LENDER COPY
                         PN01_GM_05-06_CSXl_F_X_LIZARRAGAD_A103826471.pdf                                                                                                               GMCUIO
                        Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 9 of 85


In this Credit Agreement, the words 1°, "me", "my", and "mine" mean the person(s)                 owed in less than 20 years, in which case the Repayment Period will be the number of
who signed this Credit Agreement as Borrower and Cosigner. The words "you", "your",               months necessary to pay in full the amount I owe at the minimum payment.
"yours", and "Lender" mean GMAC Bank, its successors and assigns, and any other                   D. INTEREST:
holder of this Credit Agreement. "School" means the school named at the top of the                1. Accrual - Beginning on the Disbursement Date, interest will be calculated at the
first page of this Credit Agreement. The "servicer" means the Lender or any entity it             Variable Rate (Paragraph D.2) and charged on the Principal Sum, and on any unpaid
designates to service my loan.                                                                    interest later added to the Principal Sum according to Paragraph D.3. During the
A. PROMISE TO PAY: I promise to pay to you the principal sum of the Loan Amount                   Repayment Period, interest will be calculated at the Variable Rate and charged on the
Requested shown on the first page of this Credit Agreement, to the extent it Is                   outstanding balance of this Credit Agreement until all amounts are paid in full. Interest
advanced to me or paid on my behalf, and any Loan Origination Fee added to my loan                will be calculated on a daily simple interest basis. The daily interest rate will be equal
(see Paragraph F) ("Principal Sum"), interest on such Principal Sum, interest on any              to the annual interest rate in effect on that day, divided by the number of days in that
unpaid interest added to the Principal Sum and late fees (see Paragraph E.6).                     calendar year.
B. IMPORTANT -READ THIS CAREFULLY:                                                                2. Variable Rate - The "Variable Rate" is equal to the Current Index plus a Margin.
1. When you receive my signed Credit Agreement, you are not agreeing to lend me                   The Margins for both the Deferment Period and the Repayment Period are shown on
money. If you decide to make a loan to me, you will electronically transfer the loan              the first page of this Credit Agreement. In no event will the Variable Rate exceed the
funds to the School for me, mail a loan check to the School for me, or mail a loan                maximum interest rate allowed by the laws of the Commonwealth of Pennsylvania.
check directly to me. You have the right to not make a loan or to lend an amount less             The Variable Rate will change quarterly on the first day of each January, April, July
than the Loan Amount Requested. I agree to accept an amount less than the Loan                    and October (the "Change Date(s)") If the Current Index changes. The "Current Index"
Amount Requested and to repay that portion of the Loan Amount Requested that you                  for any calendar quarter beginning on a Change Date (or for any shorier period
actually lend to me. You have the right to disburse my loan through an agent. At your             beginning on any Disbursement Date and ending on the last day of a calendar quarter)
option, you may also make any loan check co-payable to me and the Cosigner.                       is based on the one-month London interbank Offered Rate ("LIBOR") as published in
2. HOW I AGREE TO THE TERMS OF THIS LOAN. By signing this Credit                                  the "Money Rates" section of The Wall Street Journal. The index for each calendar
Agreement, and submitting it to the Lender, I am requesting that you make this loan to            quarter (or for any shorter period beginning on a Disbursement Date and ending on
me in an amount equal to the Loan Amount Requested plus any Loan Origination Fee                  the last day of a calendar quarter) will equal the average of the LIBOR rates published
described in Paragraph F of this Credit Agreement. If you approve this request and                on the first business day of each of the three (3) immediately preceding calendar
agree to make this loan, you will notify me In writing and provide me with a Disclosure           months, rounded to the nearest one-hundredth percent (0.01%). If The Wall Street
Statement, as required by law, at the time the Loan proceeds are disbursed. The                   Journal is not published or the Current Index is not given on that date, then the Current
Disclosure Statement is incorporated herein by reference and made a part hereof.                   Index will be determined by using the immediately preceding published Current Index.
The Disclosure Statement will tell me the amount of the loan which you have                        If the Current Index is no longer available, you will choose a comparable index.
a pproved, the amount of the Loan Origination Fee, and other important information. I             3. Capitalization - If I have elected the "Full Deferral" repayment option (the applicable
will let you know that I agree to the terms of the loan as set forth in this Credit               repayment option is stated on the first page of this Credit Agreement), I am not
Agreement and in the Disclosure Statement by doing either of the following:                       obligated to make any payments until the loan enters the Repayment Period and you
(a) endorsing or depositing the check that disburses the loan proceeds; or (b) allowing           will add unpaid accrued interest to the principal loan balance as of the last day of each
the loan proceeds to be used by or on behalf of the Student without objection. Upon               calendar quarter (the last day of December, March, June and September) during the
receipt of the Disclosure Statement, I will review the Disclosure Statement and notify            Deferment Period and as of the last day of my Deferment Period. Interest that is added
you in writing if I have any questions. If I am not satisfied with the terms of my loan as        to principal is called "Capitalized" interest. Capitalized interest will be treated as
disclosed in the Disclosure Statement, I may cancel my loan. To cancel my loan, I will            principal. In addition, Jf I am in default (see Paragraph I) and the loan has been sold to
give you a written cancellation notice within ten (10) days after I receive the Disclosure         TERI (see Paragraph L.12), TERI may capitalize accrued and unpaid interest as of the
Statement. If loan proceeds have been disbursed, I agree that I will immediately                  date it purchases my loan. I understand that you will also add all accrued and unpaid
return the loan proceeds to you, will not endorse any check which disburses the loan               interest to the principal balance of my loan at the end of any forbearance period (see
proceeds and will instruct the School to return any loan proceeds to you. If I give               Paragraph H).
notice of cancellation but do not comply with the requirements of this Paragraph B.2,             E. TERMS OF REPAYMENT:
this Credit Agreement will not be canceled and I will be in default of this Credit                1. Deferment Period - If I have elected either the "interest Only" repayment option or
Agreement. (See Paragraph I.)                                                                     the "Full Deferral" repayment option (the applicable repayment option is stated on the
C. DEFINITIONS:                                                                                   first page of this Credit Agreement), you will send statements during the Deferment
1 . "Disbursement Date" means the date or dates on which you lend money to me in                  Period (showing the total outstanding principal balance of my loan and the interest that
consideration for my Credit Agreement and will be the date(s) shown on any loan                   has accrued on my loan). You reserve the right to send statements or notices to either
check you prepare or the date(s) you initiate any electronic funds transfer.                      the Borrower or the Cosigner. Statements will be sent to the address shown on your
2. The "Deferment Period" will begin on the Disbursement Date and end on the                      records. If I have elected the "Interest Only" repayment option, I agree to make
Deferment End Date.                                                                               payments each month during the Deferment Period equal to the accrued interest on
3. "Deferment End Date" means the date specified below for the applicable loan                    the outstanding balance of this Credit Agreement. It I have elected the "Full Deferral"
program (the applicable loan program is stated on the first page of this Credit                   repayment option I may, but am not required to make payments during the Deferment
Agreement).                                                                                       Period. You will add any interest that I do not pay during the Deferment Period to the
(a) Undergraduate Alternative Loan Program: If I have elected the "Immediate                      principal balance, as described in Paragraph D.3.
Repayment" option (the applicable repayment option is stated on the first page of this            2. Repayment Period - The amount of my monthly payment ("Monthly Payment
Credit Agreement), there is no Deferment Period, and my first payment will be 30-60               Amount") will be established based on the rules In this Credit Agreement when my
days after the disbursement of my loan. If I have elected the "Interest Only"                     Repayment Period begins. During the Repayment Period, you will send me monthly
repayment option (the applicable repayment option is stated on the first page of this             statements that show the Monthly Payment Amount and the payment due dates, and I
Credit Agreement), then Interest payments will begin 30-60 days after the                         will pay the Monthly Payment Amount shown on my monthly statement, which amount
disbursement of my loan, the "Deferment End Date" will be the date the Student                    will in no event be less than $25 or the unpaid balance, whichever is less. I understand
graduates or ceases to be enrolled at least half-time in the School (or another school            that the Monthly Payment Amount is due each month, i may pay more than my
participating in this loan program), and principal and interest payments will begin 30-60         Monthly Payment Amount at any time without penalty or charge. If my loan is in paid-
days after that date. In any event, if I have elected the "Interest Only" repayment               ahead status, I may, but will not be required to make monthly payments. You reserve
option, the Deferment End Date will be no more than 5 years after the Disbursement                the right to send monthly statements to the Borrower and/or the Cosigner. Even if I do
Date. If I have elected the "Full Deferral" repayment option (the applicable repayment            not receive monthly statements, I will make consecutive monthly payments in amounts
option is stated on the first page of this Credit Agreement), then the "Deferment End             at least equal to the Monthly Payment Amount by the applicable payment due dales
Date" will be 180 days after the Student graduates or ceases to be enrolled at least              until I have paid all of the principal and interest and any other charges I may owe
half-time in the School (or another school participating in this Loan Program). In any            under this Credit Agreement.
event, if I have elected the "Full Deferral" repayment option, the Deferment End Date             3. Repayment Terms - My Monthly Payment Amount will be calculated as of the day
will be no more than 554 years after the Disbursement Date.                                       the Repayment Period begins ("Repayment Date"). It will be recalculated (a) once
(b) Graduate Professional Education Loan Program: 1 80 davs after the Student                     each year prior to the anniversary of the Repayment Date, (b) if the Variable Rate
graduates or ceases for any other reason to be enrolled at least half-time in the School          changes between anniversaries of the Repayment Date to the extent that the Monthly
(or another school participating In this Loan Program), but no more than 4J4 years after          Payment Amount would not pay in full the accrued monthly interest on my loan, (c)
the Disbursement Date; provided, however, that if the Student begins a medical                    following any subsequent deferment or forbearance period or (d) following any request
residency or internship during the Deferment Period, then the Deferment Period will               by the Borrower to the servicer to change the monthly payment due date (each of
end 180 days after the day the residency or internship ends, but no more than 8!4                 which events is a new "Repayment Date"). As of any Repayment Date, my Monthly
years after the Disbursement Date.                                                                Payment Amount will be recalculated. My new Monthly Payment Amount will be
4. The "Repayment Period" begins the day after the Deferment Period ends. If there is             disclosed to me by the servicer. The new Monthly Payment Amount will equal the
no Deferment Period for my loan, the Repayment Period will begin when my loan is                  amount necessary to pay in full, over the number of months remaining in the
fully disbursed. The Repayment Period is 20 years unless monthly payments equal to                Repayment Period, the amount I owe in equal monthly installments of principal and
the minimum monthly payment amount (See Paragraph E.2) will repay all amounts                     interest at the Variable Rate in effect at the lime of the calculation. I understand that

{W0471876.1)GM.05-06.CSX1 .20.0406                                                       2 of 4
                        Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 10 of 85

this may result in a reduction or increase in my monthly payment as calculated as of              OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO
each Repayment Date. I understand that during the Repayment Period (and, if I have                CONFLICT OF LAW RULES.
elected the "Interest Only" repayment option, during the period of interest payments)             2. The proceeds of this loan will be used only for my educational expenses at the
the servicer may change the monthly payment due date of future payments to a later                School. The Cosigner, if any, will not receive any of the loan proceeds.
date for the convenience of the servicer in processing payments or In order to                    3. My responsibility for paying the loan evidenced by this Credit Agreement is
coordinate the due dates of all of my loans processed by the servicer.                            unaffected by the liability of any other person to me or by your failure to notify me that
4. Amounts Owing at the End of the Repayment Period - Since interest accrues dally                a required payment has not been made. Without losing any of your rights under this
upon the unpaid principal balance of my loan, if I make payments after my payment                 Credit Agreement you may accept (a) late payments, (b) partial payments or (c)
due dates, I may owe additional interest. If I have not paid my late fees, I will also owe        payments marked "paid in full" or with other restrictions. You may delay, fail to
additional amounts for those late fees. In such cases you will increase the amount of             exercise, or waive any of your rights on any occasion without losing your entitlement to
my last monthly payment to the amount necessary to repay my loan in full.                         exercise the right at any future time, or on any future occasion. You will not be
5. Payments - Payments will be applied first to late fees, other fees and charges,                obligated to make any demand upon me, send me any notice, present this Credit
accrued interest, and the remainder to principal.                                                 Agreement to me for payment or make protest of non-payment to me before suing to
6. Other Charges - If any part of a monthly payment remains unpaid for a period of                collect on this Credit Agreement if I am in default, and to the extent permitted by
more than 15 days after the payment due date, I will pay a late fee not exceeding                 applicable law, I hereby waive any right I might otherwise have to require such actions.
$5.00 or 5% of the overdue payment amount, whichever Is less. To the extent                       I WILL NOT SEND YOU PAYMENTS MARKED "PAID IN FULL", "WITHOUT
permitted by law, I agree to pay you all amounts you incur in enforcing the terms of              RECOURSE" OR WITH OTHER SIMILAR LANGUAGE UNLESS THOSE PAYMENTS
this Credit Agreement, including reasonable collection agency and attorney's fees and             ARE MARKED FOR SPECIAL HANDLING AND SENT TO THE ADDRESS
court costs and other collection costs.                                                           IDENTIFIED FOR SUCH PAYMENTS ON MY BILLING STATEMENT, OR TO SUCH
F. LOAN ORIGINATION FEE: If you charge me, I will pay you a Loan Origination                      OTHER ADDRESS AS I MAY BE GIVEN IN THE FUTURE.
Fee at the time my loan is disbursed. The dollar amount of any Loan Origination Fee               4. I may not assign this Credit Agreement or any of Its benefits or obligations. You
will be determined by multiplying the Principal Sum times the Loan Origination Fee                may assign this Credit Agreement at any time.
Percentage shown on the first page of this Credit Agreement. The percentage would                 5. The terms and conditions set forth in this Credit Agreement and Instructions and the
be higher if computed only on the amount advanced rather than on the entire Principal             Disclosure Statement constitute the entire agreement between you and me.
Sum (Loan Origination Fee plus the loan amount advanced). For example, a nominal                  6. If any provision of this Credit Agreement is held invalid or unenforceable, that
Loan Origination Fee of 6.5% on the entire principal amount would equal 6.9519% of                provision shall be considered omitted from this Credit Agreement without affecting the
the amount advanced. The Loan Origination Fee I will pay, if any, will be shown on my             validity or enforceability of the remainder of this Credit Agreement.
Disclosure Statement and included with the Principal Sum. To the extent permitted by              7. A provision of this Credit Agreement may only be modified if jointly agreed upon in
law, and unless I timely cancel this Credit Agreement (see Paragraph B.2), I will not be          writing by you and me. Any modification will not affect the validity or enforceability of
entitled to a refund of any Loan Origination Fee after my loan has been disbursed.                the remainder of this Credit Agreement.
G. RIGHT TO PREPAY: I have the right to prepay all or any part of my loan at any                  8. To the extent permitted by law, you have the right to apply money from any of my
time without penalty.                                                                             deposit accountfs) with you to pay all or a portion of any amount overdue under this
H. FORBEARANCE: If I am unable to repay my loan In accordance with the terms                      Credit Agreement. I hereby authorize you to obtain from the School all amounts which
established under this Credit Agreement because of a hardship such as financial or                may be owed to me by the School, including any refund due to overpayment, early
medical difficulty, I may request that you modify these terms. I understand that such             termination of enrollment, or otherwise.
modification would be at your option. I understand that I will remain responsible for all         9. If this Credit Agreement is executed by more than one Borrower, each Borrower
interest accruing during any period of forbearance and that you will add any interest             agrees that any communication between you and any of the Borrowers will be binding
that I do not pay during any forbearance period to the principal balance, as described            on all of the Borrowers. I intend to be treated as a principal of this Credit Agreement
in Paragraph D.3.                                                                                 and not as a surety. To the extent I may be treated as a surety, I waive all notices to
I. WHOLE LOAN DUE: To the extent permitted by applicable law, I will be in default                which I might otherwise be entitled as such by law, and all suretyship defenses that
and you have the right to give me notice that the whole outstanding principal balance,            might be available to me (including, without limitation, contribution, subrogation and
accrued interest, and all other amounts payable to you under the terms of this Credit             exoneration). I agree that the Borrower may agree to any forbearance or other
Agreement, are due and payable at once (subject to any applicable law which may                   modification of the repayment schedule and that such agreement will be binding on
give me a right to cure my default) if: (1) I fail to make any monthly payment to you             me. It shall not be necessary for you to resort to or exhaust your remedies against the
when due, (2) I die, (3) I break any of my other promises In this Credit Agreement, (4)           borrower before calling upon me to make repayment. For purposes of this paragraph
any bankruptcy proceeding is begun by or against me, or I assign any of my assets for             only, "I" and "me" refer to the Cosigner only.
the benefits of my creditors, or (5) I make any false written statement in applying for           10. All dollar amounts stated In this Credit Agreement are in United States dollars. I
this loan or any other loan or at any time during the Deferment or Repayment Periods.             will make all payments in United States Dollars with no deduction for currency
If I default, I will be required to pay Interest on this loan accruing after default. The         exchange.
interest rate after default will be subject to adjustment In the same manner as before            1 1 . If the Student fails to complete the education program paid for with this loan, the
default. Upon default, you may also capitalize any interest and fees (i.e., add accrued           Cosigner and I are not relieved of any obligation within or pursuant to this Credit
and unpaid interest and fees to the principal balance), and increase the Margin used to           Agreement.
compute the Variable Rate by two percentage points (2%).                                          12. I acknowledge that the requested loan is subject to the limitations on
J. NOTICES:                                                                                       dischargeability in bankruptcy contained in Section 523 (a) (8) of the United
1 . I will send written notice to you, any subsequent holder of this Credit Agreement,            States Bankruptcy Code. Specifically, I understand that you have purchased a
and the servicer within ten days after any change in name, address, or enrollment                 guaranty of this loan, and that this loan is guaranteed by The Education
status (for example, if the Borrower withdraws from the School or transfers to another            Resources Institute, Inc. ("TERI"), a non-profit institution.
school participating In this loan program).                                                       13. I authorize any school that I may attend to release to you, and any other persons
2. Any notice required to be given to me by you will be effective when mailed by first            designated by you, any requested Information pertinent to this loan (e.g., enrollment
class mail to the latest address you have for me. Unless required by applicable law,              status, prior loan history, and current address).
you need not give a separate notice to the Cosigner, if any.                                      14.1 authorize the Lender, any subsequent holder of this Credit Agreement, and their
K. INFORMATION:                                                    '                              agents to: (1) advise the School of the status of my application and my loan, (2)
1 . I must update the information I provided to you whenever you ask me to do so.                 respond to inquiries from prior or subsequent lenders or holders with respect to my
2. I authorize you from time to time to request and receive from others credit related            Credit Agreement and related documents, (3) release information and make inquiries
information about me (and about my spouse if I live in a community property state).               to the persons I have given you as references, for the purposes of learning my current
3. CREDIT BUREAU REPORTING                                                                        address and telephone number, (4) check my credit and employment history and to
 You may report information about my account to credit bureaus. Late                              answer questions about their credit experience with me, and (5) disclose to TERI, the
 payments, missed payments, or other defaults in my account may be reflected                      Borrower, and/or the Cosigner either in connection with this transaction or any future
 in my credit report.                                                                             transaction all information (including status information and non-public personal
                                                                                                  information) of the Borrower and/or the Cosigner provided in connection with this
                                                                                                  Credit Agreement. If In the future I apply for a loan that is guaranteed by TERI and
I understand that the reporting of Information about my account to credit bureaus may
                                                                                                  funded by another lender, I also authorize the sharing of application information for this
adversely affect my credit rating and my ability to obtain other credit. You may also
                                                                                                  loan (other than information in a consumer report) with the other lender and TERI and
report the status of my loan and my payment history, including information about a late
                                                                                                  the reuse of such information by such new lender and TERI in my new application.
payment, missed payment or other defaults, to the School and others In accordance
                                                                                                  15. Waiver by Lender. You waive (give up) any right to claim a security interest in any
with applicable law.
                                                                                                  property to secure this Credit Agreement. This does not affect any right to offset as a
L. ADDITIONAL AGREEMENTS:
                                                                                                  matter of law.
1 . I understand that you are located in Pennsylvania and that this Credit Agreement
                                                                                                  16. If I fax my signature(s) on the first page of this Credit Agreement back to you and
will be entered into in the same slate. CONSEQUENTLY, THE PROVISIONS OF THIS
                                                                                                  keep the copy I signed, I understand that under federal law the fax you receive will be
CREDIT AGREEMENT WILL BE GOVERNED BY FEDERAL LAW AND THE LAWS
                                                                                                  an original of the fi rst page of this Credit Agreement. You and I agree that all copies of

( W047 1 876. l } GM. 05-06.CSX 1 .2 0.0406                                              3 of 4
                       Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 11 of 85

Ihis Credit Agreement (including the fax you receive and the copy I retain), taken
together, shall constitute a single original agreement.
17. If any Borrower or Cosigner elects to sign electronically an electronic record of this
Credit Agreement, then the following will apply as between Lender and such person:
(a) Lender will keep a non-modifiable electronic record of this document and provide a
copy to me upon request, (b) I can and have downloaded and/or printed a copy of this
document for my records or notified the Lender to mail me a copy of this document,
and (c) the Lender's electronic record of this document and any printout from that
record shall be an original for all purposes, including any lawsuit to collect amounts
that I owe. If I physically sign a copy of this document that has been electronically
signed by any other Cosigner or Borrower, as between me and the Lender the copy I
sign (and any fax of that copy I may send to Lender) will be an original. However, the
electronic signature of another party to this Credit Agreement and the Lender's
electronic record of this document containing that signature will be as valid against me
as an original, physical document that is physically signed by all parties.
M. DISCLOSURE NOTICE


ALL APPLICANTS:
IMPORTANT FEDERAL LAW NOTICE—

Important information about procedures for opening a new
account:
To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each
person who opens an account.

What this means for you:
When you open an account, we will ask for your name, address,
date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other
identifying documents.


N. BORROWER'S CERTIFICATION: I declare under penalty of perjury under the
laws of the United States of America that the following is true and correct. I certify that
all information I provided to you in connection with this loan, including without
limitation, the information contained in this Credit Agreement, Is true, complete and
correct to the best of my knowledge and belief and is made in good faith. I understand
that I am responsible for repaying immediately any funds that I receive which are not
to be used or are not used for educational expenses related to attendance at the
School for the academic period stated. I certify that I am not now in default on a
Federal Perkins Loan, a Federal Stafford Loan, a Federally Insured Student Loan, a
Federal Supplemental Loan for Students (SLS), a Federal PLUS Loan, an Income
Contingent Loan, a Federal Consolidation Loan, a Federal Ford Direct Loan, or any
other education loan received for attendance at any school.




{WO471876.i>GM.05-06.CSX1 .20.0406                                                         4 of 4
     Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 12 of 85




                                    FEDERAL COSIGNER NOTICE


For the purposes of these Notices, the words "you" and "your" refer to the Cosigner, not the Lender.


NOTICE TO COSIGNER:
You are being asked to guarantee this debt. Think carefully before you do. If the borrower doesn't pay the
debt, you will have to. Be sure you can afford to pay if you have to, and that you want to accept this
responsibility.


You may have to pay up to the full amount of the debt if the borrower does not pay. You may also have to
pay late fees or collection costs, which increase this amount.

The holder of the loan can collect this debt from you without first trying to collect from the borrower. The
holder of the loan can use the same collection methods against you that can be used against the borrower,
such as suing you, garnishing your wages, etc. If this debt is ever in default, that fact may become part of
your credit record.


This notice is not the contract that makes you liable for the debt.




{\vo471876.1)GM.05-06.CSX1.20.0406.FD
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 13 of 85




         Exhibit 2



                                                             Exhibit 2
                                          Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 14 of 85                                                                                                  "I



    (Page   3   of     18)                                                                                                                                                                                      it
                                                                                                                                                                                                                fei




                                                                                NOTE DISCLOSURE STATEMENT



                     $26315.79                                                                                   Borrowers) Oskar A Lizarragadavis
                                                                                                                                        Coosuelo B Hayes
                      l™n No. 0382647)"
                                                                                                                   Student:              Oskaf A Lizatragadavis
                                                                                                                   Dote:                 06,'26/2006
                                                                                                                                            Lender Name trnd Address:
                                                                                                                                            OMAC Bonk
                                                                                                                                            3710 Kennett Pike
                                                                                                                                              Wilmington, DE 19807                                              ;


                               This disclosure statement relates to your Lonn Note disbursed on June 26, 2006.
                               Because your Latin is either being disbursed or entering repayment, or the repayment terms are being modified, the following rafoimaiioo about your
                               Loan i» being given to you-
I
                             ANNUAL PERCENTAGE RATE                                    FINANCE CHARGE                                           Amount Financed               Total of Payments

                          The cost of your credit as a yearly rale.                  The dollar amount the credit                        The amount of CTedil provided The amount you will Have paid
                                                                                     will cost you.                                      to you or oa your behalf.      after you have made all payments
                                                                                                                                                                        scheduled.
                                 10.006 %                                            $ 33574.94                                             $ 25000.00                   $ 58574.94   .


                                 Vow payment schedule will be;
                                          Number of Payments                             Amount of Payments4                            When Payments are due

                                                   002                                            $203.51                              On the 26th day of each month beginning July 2006

                                                   001                                            $ 200.72                              On the 25tb day of each month beginning September 2006

                                                 ""240                                            $241.53                               On the 25th day of each month beginning October 2006



                                   VARIABLE RATEt The Annual Percentage Rate, which is hosed on an index plus a margin, may increase during the term of the loan if the index rate
                                   increases. The index is (cheek ope):
                                           Primo Rnle Imlcr Ad] utted Monthly - The highest U.S. hank prime rule published in the "Money Rates" section of The Wall Street Journal
                                            /Eastern Edition) on the last business day ofeach calendar month.
                                            Prime Rate Indei Adjusted Quarterly - The highest U.S. bank prime rate published in the "Money Rates" section of The Wall Street Jotlrhnl
                                            fBastem Edition) on the last business day ofeach calendar quarter,
    I
                                   0        LIBOR Index Adjusted Quarterly - The average or the one-month London Interbank Offered Rates published in the "Money Rates" section of
                                            The Wall Street Journal tEastem Edition) on the first business day ofeach of the three (3) calendar months immediately preceding the Just day of
                                            each calendar quarter.
                                            LIBOR Index Adjusted Monthly - The one-month London Interbank Offered Rate published in the "Money Rates" section ofThe Wall Street
                                            Journal fEaslcm Edition) on the first business day of eaeh calendar month.

                                   Any increase in the index and the Annual Percentage Rote which occurs while principal paymenlB are deferred will increase the amount of                                          J
                             any current and all future payment* Any increase in the index and the Annua) Percentage Rate which occurs while principal and interest payments
                             arc deferred will increase the amount of all future payments. Any increase in the index ond the Annual Percentage Rate which occurs after you
                                                                                                                                                                                                                    i
                             have begun to moke principal and interest payments on your loan will increase the amount of your future principal nnd interest payments
                             beginning with your next annual payment adjustment dote. For example, assume you obtain a loon in your junior year, in the amount of $10,000,
                             at an interest rate ofl 154, and you defer principal and interest payments until after your graduation, and the repayment term of the loan is 20
                             years. If Ihe interesl rate increased to 12% on January l" of your senior year, the interest which accrues while principal and Interest payments are
                             deferred will increase by $91.01, and your monthly principal and Interest payments would increase by $9,37.

                             LATE CHARGES: If a payment is more than 15 days late, you may be charged $5.00 or 5% of the payment, whichever Is less. If you default, Under (or any
                             subsequent holder of your Loan Note) may increase the margin used to compute the Annual Percentage Rate by two percentage points (2%).
                             PREPAYMENT: Ifyou payoffeariy.ymrwillnothavetopayapemky,

                             Estimates: All numerical disclosures except the late payment disclosure are estimaies.

        i                    See your contract documents for any additional information abuut non-payment, default, any required repayment in full before the scheduled
                             date, any security interest and prepaymenl refunds andpenalllcs.
                             .fc—A——                     1   '   t               I              ^     ii —mMBananaam waa sfin,ii-iiinn»ii mi urn w f" a   m n     i


        i




                                Principal Amount of Note (Amount Financed plus Prepaid Finance Charge)                                                                        $26315.79


                                Itemization of Amaunl Financed
                                Amount paid to Oskar A Liznnagadavis and                                                                S
                                Amount paid to Consuclo B Hnyes                                                                         $25000,00
                                Total Amount Financed                                                                                                                         S 25000.00


                                Itemization ofPrepaid Finance Charge
                                                                                                                                                                                                                    i
                                          Origination Fee                                                                                $ 1315.79
                                          Total Prepaid Finance Charge(s)                                                                                                      S 1315,79




                     CSX TRAJ 6/03 9736
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 15 of 85




         Exhibit 3



                                                             Exhibit 3
      Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 16 of 85




                                    2006-4 POOL SUPPLEMENT
                                            GMAC BANK



that certain Note Purchase Agreement (the "Agreement") dated as of May 30, 2003, as amended
or supplemented from the date of execution of the Agreement through the date of this
Supplement, by and between The First Marblehead Corporation and GMAC Bank (the "Program
Lender"). This Supplement is dated as of December 7, 2006.         Capitalized terms used in this
Supplement without definitions have the meanings set forth in the Agreement.

           Article 1 : Purchase and Sale.


       In consideration of the Minimum Purchase Price set forth below, the Program Lender
hereby transfers, sells, sets over and assigns to The National Collegiate Funding LLC (the
"Depositor"), upon the terms and conditions set forth in the Agreement (which are incorporated
herein by reference with the same force and effect as if set forth in full herein), each GMAC
Bank Conforming Loan described in the attached Schedule 1 (the "Transferred GMAC Bank
Loans") along with all of the Program Lender's rights under the Guaranty Agreement, and any
agreement pursuant to which TERJ granted collateral for its obligations under the Guaranty          ;
Agreement, relating to the Transferred GMAC Bank Loans. The Depositor in turn will sell the
Transferred GMAC Bank Loans to The National Collegiate Student Loan Trust 2006-4 (the
"Trust"). The Program Lender hereby transfers and delivers to the Depositor each GMAC Bank
Note evidencing such GMAC Bank Conforming Loan and all Origination Records relating
thereto, in accordance with the terms of the Agreement. The Depositor hereby purchases said
GMAC Bank Notes on said terms and conditions.

           Article 2: Price.


        The amount paid pursuant to this Supplement is the Minimum Purchase Price, as that
term is defined in Section 2.04 of the Agreement.

           Article 3r Representations and Warranties.

           3.01.   Bv Program Lender.

       The Program Lender repeats the representations and warranties contained in Section 5.02
of the Agreement for the benefit of each of the Depositor and the Trust and confirms the same
are true and correct as of the date hereof with respect to the Agreement and to this Supplement.

           3.02.   Bv Depositor.

           The Depositor hereby represents and warrants to the Program Lender that at the date of
execution and delivery of this Supplement by the Depositor:

      (a)   The Depositor is duly organized and validly existing as a limited liability
company under the laws of the State of Delaware with the due power and authority to own its




(FOOOIOW.I )
       Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 17 of 85

                                                                                                       i




properties and to conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, the power, authority and legal right to
acquire and own the Transferred GMAC Bank Loans.

                (b)    The Depositor is duly qualified to do business and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of property or the
conduct of its business shall require such qualifications.

       (c)     The Depositor has the power and authority to execute and deliver this Supplement
and to carry out its respective terms; the Depositor has the power and authority to purchase the
Transferred GMAC Bank Loans and rights relating thereto as provided herein from the Program
Lender, and the Depositor has duly authorized such purchase from the Program Lender by all
necessary action; and the execution, delivery and performance of this Supplement has been duly
authorized by the Depositor by all necessary action on the part of the Depositor.

                (d)    This Supplement, together with the Agreement of which this Supplement forms a
part, constitutes a legal, valid and binding obligation of the Depositor, enforceable in accordance
with its terms.

        (e)    The consummation of the transactions contemplated by the Agreement and this
Supplement and the fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or lapse of time) a
default under, the governing instruments of the Depositor or any indenture, agreement or other
instrument to which the Depositor is a party or by which it is bound; or result in the creation or
imposition of any lien upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument; or violate any law or any order, rule or regulation applicable to
the Depositor of any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over the Depositor or its properties.


                (f)    There are no proceedings or investigations pending, or threatened, before any
 court, regulatory body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties: (i) asserting the invalidity of the Agreement or
this Supplement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by the Agreement or this Supplement, or (iii) seeking any determination or ruling
that is likely to materially or adversely affect the performance by the Depositor of its obligations
under, or the validity or enforceability of the Agreement or this Supplement.

                Article 4: Cross Receint.

                The Program Lender hereby acknowledges receipt of the Minimum Purchase Price. The
Depositor hereby acknowledges receipt of the Transferred GMAC Bank Loans included in the
Pool,




(FOOOIOJ3 I }
       Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 18 of 85


                                                                                                           I
                                                                                                           i

                                                                                                           !

                Article 5: Assignment of Origination. Guaranty and Servicing Rights.


       The Program Lender hereby assigns and sets over to the Depositor any claims it may now
or hereafter have under the Guaranty Agreement, the Origination Agreement, and the Servicing
Agreement to the extent the same relate to the Transferred GMAC Bank Loans described in
Schedule 1. other than any right to obtain servicing after the date hereof. It is the intent of this
provision to vest in the Depositor any claim of the Program Lender relating to defects in
origination, guaranty or servicing of the loans purchased hereunder in order to permit the
Depositor to assert such claims directly and obviate any need to make the same claims against
the Program Lender under this Supplement. The Program Lender also hereby assigns and sets
over to the Depositor any claims it may now have or hereafter have to any collateral pledged by
TERI to the Program Lender to secure its obligations under the Guaranty Agreement that relates
to the Transferred GMAC Bank Loans, and Program Lender hereby releases any security interest
it may have in such collateral. Program Lender hereby authorizes the Depositor, its successors
and assigns, to file in any public filing office where a Uniform Commercial Code Filing with
respect to collateral pledged by TERI is of record, any partial release or assignment that it deems
necessary or appropriate to reflect in the public records the conveyance and assignment effected
hereby.

                                    [Remainder of page intentionally blank]




                                                                                                       ;



                                                                                                       i



                                                                                                       i




IFOOOIOJJ.I j
        Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 19 of 85




        IN WITNESS WHEREOF,, the parties have caused this Supplement to be executed as of
the date set forth above.




                                         THE FIRST MARBLEHEAD CORPORATION



                                         By:
                                               Ji           Hui
                                                    lenior Exectpnve Vice President



                                         GMACBANK
                                                                                                !




                                         By:
                                               Name:
                                               Title:



                                         THE NATIONAL COLLEGIATE FUNDING LLC

                                         By:          GATE Holdings, Inc., Member



                                               By:.           4
                                                   JohtyW. Hup
                                                         sident




                                                                                            i




                                           .   r-




(F0001033.1 }
    Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 20 of 85




       IN WITNESS WHEREOF, the parties have caused this Supplement to be executed as of
the date set forth above.




                                                                                              S
                                        THE FIRST MARBLEHEAD CORPORATION



                                        By:
                                              John A. Hupalo
                                                                                              ;
                                              Senior Executive Vice President



                                        GMAC BANK



                                        By:                     2<
                                              Name:                  0-   (U. t

                                              Title:

                                                                                              \


                                        THE NATIONAL COLLEGIATE FUNDING LLC


                                        By:         GATE Holdings, Inc., Member



                                              By:
                                                    John A. Hupalo
                                                    President




                                                                                          !
             Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 21 of 85



National Collegiate Student Loan Trust 2006-4
Roster:                              0


     Lender            I.oiido- Code           MarkiMoi          Loan Product         BSSN
                                                                DTC -
GMAC BANK              900005IP          GMAC Bank              Undergraduate                 4043




   GUARRBF              l)isb Data               Tier            Repay fype          Margin
                                       £ ££
03826471                 26-Jun-06                          1 IO                             0.0475




                            I Ad n n                               litiiliiii       Total Net
 1 oe to Botc/zo'i         Fee           Maikctmg Fee              Disbursed        Disbursed
                0.05          0.015                      0.05       $26,315.79         $25,000.00




                                                 Total                            Administrative
                         Total                Outstand ng:           Total             Fee
                       Capitalized:             G-oss            Outstanding      Rombuisomont
Tota Not P1 incipa       Intei est             Prmc.pal         Unpaid Interest or 0% Foe Loans:
          $24,917.50          $0.00             $26,228.95              $174.18               $0.00


                                                     Final Reconciliation Settlement Figures


 Origination Tee          Total                MdKutiny
 Reimbursement          Marketing              Fees Due         Ma'koliivj Tuus ToLdi AmoLinl Duo
    Duo Bant<             Fees                   FMC               Duo Bank           Bank
            $100.00      $1,245.88                 $747.53              $498.35        $27,001.48
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 22 of 85




         Exhibit 4


                                                             Exhibit 4
                  Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 23 of 85


EX-99.5 7 d587610.htm DEPOSIT AND SALE AGREEMENT


                                                                                                                   EXHIBIT 99.5




                                             DEPOSIT AND SALE AGREEMENT
                                THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-4


         This DEPOSIT AND SALE AGREEMENT (the "Sale Agreement'"), dated as of December 7, 2006, between The
National Collegiate Funding LLC, in its capacity as seller (in such capacity, the "Seller"'), and The National Collegiate Student
Loan Tiust 2006-4, as purchaser(the "Purchaser"'), shallbe effective upon execution by the parties hereto.



         WHEREAS, the Seller is the owner of certain student loans; and


         WHEREAS, the Seller desires to sell its interest in such student loans and the Purchaser desires to purchase such
loans from the Seller.



         NOW, THEREFORE, in connection with the mutualpromises contained herein, the parties hereto agree as follows:


                                                          ARTICLE I
                                                            TERMS


         This Sale Agreement sets forth the terms under which the Seller is selling and the Purchaser is purchasing the student
loans listed on Schedule 1 or Schedule 2 to each of the Pool Supplements set forth on Schedule A attached hereto (the
"Transferred Student Loans"-).                                                                                             ,


                                                          ARTICLE II
                                                         DEFINITIONS


         Capitalized terms used but not otherwise defined herein shall have the definitions set forth in Appendix A of the
Indenture dated as of December 1, 2006 between U.S. BankNational Association (the "Indenture Trustee"-) and the Purchaser.


                                                          ARTICLE HI
                                                    SALE AND PURCHASE



         Section 3.01.      Sale ofLoans. The Seller hereby sells and the Purchaser hereby purchases the Transferred Student
Loans.



         Section 3.02.      Assignment of Rights. The Seller hereby assigns to the Purchaser and the Purchaser hereby
accepts all of the Seller's rights and interests under each of the Pool Supplements listed on Schedule A attached hereto and the
related Student Loan Purchase Agreements listed on Schedule B attached hereto.


         Section 3.03.      Settlement of the Payment. The Purchaser shallpay the Seller the purchase price set forth in Article
2 of each ofthe Pool Supplements by wire transfer in immediately available funds to the account specified by the Seller.



         Section 3.04.      Assistance bv Seller. Following the execution ofthis Sale Agreement, the Seller shall provide any
reasonable assistance requested by the Purchaser in determining that allrequired documentation on the Transferred Student
Loans is present and correct.


                                                         ARTICLE IV
                           REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
                 Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 24 of 85



         Section 4.01.     General. The Seller represents and warrants to the Purchaser that as of the date of this Sale
Agreement:



         (a)       The Seller is duly organized and existing under the laws ofthe State ofDelaware; and



         (b)        The Seller has all requisite power and authority to enter into and to perform the terms of this Sale
Agreement.



         Section 4.02.     Loan Representations. The Seller repres ents and warrants to the Purchaser that with respect to
each Transferred Student Loan purchased by the Purchaser pursuant to this Sale Agreement, the Seller is making the same
representations and warranties made by the respective program lender with respect to each Trans fexxed Student Loan pursuant
to the respective Student Loan Purchase Agreement listed on Schedule B attached hereto.


         Section 4.03.     Covenants . The Seller, in its capacity as purchaser ofthe Transferred Student Loans pursuant to
the Pool Supplements, hereby covenants that it will enforce the covenants and agreements of each program lender in the
respective Student Loan Purchase Agreement and related Pool Supplement. The Seller further covenants that it will not waive,
amend, modify, supplement or terminate any Student Loan Purchase Agreement or Pool Supplement or any provision thereof
without the consent ofthe Purchaser, which consent the Purchaser hereby agrees not to provide without the prior written
consent ofthe Indenture Trustee and the Interested Noteholders in accordance with the Purchaser's covenant in Section
3.07(c) ofthe Indenture.


                                                          ARTICLE V
                                        PURCHASE OF LOANS ; REIMB URS EMENT



         Each party to this Sale Agreement shall give notice to the other such patties and to the Servicers, First Marblehead
Data Services, Inc., the Indenture Trustee, and Wilmington Trust Company (the "Owner Trustee'") promptly, in writing, upon
the discoveiy of any breach ofthe Seller's representations and warranties made pursuant to this Sale Agreement which has a
materially adverse effect on the interest of the Purchaser in any Transferred Student Loan. In the event of such a material
breach, the Seller shall cure or repurchase the Transferred Student Loan in accordance with the remedies set forth in the
respective Student Loan Purchase Agreement.


                                                          ARTICLE VI
                                           LIABILITY OF SELLER; INDEMNITIES



         The Seller shall be liable in accordance herewith only to the extent ofthe obligations specifically undertaken by the
Seller under this Sale Agreement.



         (a)       The Seller shah indemnify, defend and hold harmless the Purchaser and the Owner Trustee in its individual
capacity and their officers, directors, employees and agents ffomand against any taxes that may at any time be asserted against
any such Person with respect to the transactions contemplated herein and in the other Basic Documents (except any such
income taxes arising out of fees paid to the Owner Trnstee), including any sales, gross receipts, general corporation, tangible
and intangible personal property, privilege or license taxes and costs and expenses in defending against the same.



         (b)       The Seller shall indemnify, defend and hold harmless the Purchaser and the Owner Trustee in its individual
capacity and their officers, directors, employees and agents from and against any and all costs, expenses, losses, claims,
damages and liabilities arising out of, orimposed upon such Person through, the Seller's willful mis feasance, bad faith or gross
negligence in the performance of its duties under this Sale Agreement, or by reason of reckless disregard of its obligations and
duties under this Sale Agreement.



         Indemnification under this Section shall survive the termination of this Sale Agreement and shall include reasonable
fees and expenses of counsel and expenses of litigation. If the Seller shall have made any indemnity payments pursuant to this
                   Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 25 of 85

Section and the Person to or for the benefit of whom such payments are made thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Seller, without interest.


                                                          ARTICLE VH
                                   MERGER OR CONSOLIDATION OF, OR ASSUMPTION
                                              OF THE OBLIGATIONS OF, SELLER


         Any Person (a) into which the Seller may be merged or consolidated, (b) which may result from any merger or
consolidation to which the Seller shall be a party or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, shallbe the successor to the Seller without the execution or filing of any document or any further act
by any of the parties to this Sale Agreement; provided, however, that the Seller hereby covenants that it will not consummate
any of the foregoing transactions except upon satisfaction of the following: (i) the surviving Person, if other than the Seller,
executes an agreement of assumption to perform every obligation of the Seller under this Sale Agreement, (ii) immediately after
giving effect to such transaction, no representation or warranty made pursuant to this Sale Agreement shall have been
breached, (iii) the surviving Person, if other than the Seller, shall have delivered an Officers' Certificate and an opinion of
counsel each stating that such consolidation, merger or succession and such agreement of assumption comply with this
Section and that all conditions precedent, if any, provided for in this Sale Agreement relating to such transaction have been
complied with, and that the Rating Agency Condition shall have been satisfied with respect to such transaction, (iv) if the
Seller is not the surviving entity, such transaction will not result in a material adverse federal or state tax consequence to the
Purchaser or the Noteholders, and (v) if the Seller is not the surviving entity, the Seller shall have delivered an opinion of
counsel either (A) stating that, in the opinion of such counsel, all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary fully to preserve and protect the interest of the Purchaser
in the Transferred Student Loans and reciting the details of such filings, or (B) stating that, in the opinion of such counsel, no
such action shallbe necessaiy to preserve and protect such interests.


                                                          ARTICLE Vin
                                   LIMITATION ON LIABILITY OF SELLER AND OTHERS


         The Seller and any director or officer or employee or agent thereof may rely in good faith on the advice of counsel or
on any document of any kind, prima facie properly executed and submitted by any Person respecting any matters arising
hereunder (provided that such reliance shall not limit in any way the Seller's obligations under this Sale Agreement). The Seller
shall not be under any obligation to appear in, prosecute or defend any legal action that shall not be incidental to its
obligations under this Sale Agreement or the Student Loan Purchase Agreements, and that in its opinion may involve it in any
expense or liability.


                                                          ARTICLE IX
                                                  SURVIVAL OF COVENANTS



         All covenants, agreements, representations and warranties made herein shall survive the consummation of the
purchase of the Transferred Student Loans; provided, however, that to the extent any of the same relate to a coiresponding
covenant, agreement, representation or warranty contained in a Student Loan Purchase Agreement, the same shall survive to
the extent that such coiresponding covenant, agreement, representation or warranty survives the applicable Student Loan
Purchase Agreement. All covenants, agreements, representations and warranties made or furnished pursuant hereto by or for
the benefit of the Seller (including without limitation, under Article VI) shall bind and inure to the benefit of any successors or
assigns of the Purchaser, including the Indenture Trustee. This Sale Agreement may be changed, modified or discharged, and
any rights or obligations hereunder may be waived, only by a written instrument signed by a duly authorized officer of the
party against whom enforcement of any such waiver, change, modification or discharge is sought. The waiver by the Indenture
Tmstee, at the direction ofthe Noteholders or otherwise pursuant to the Indenture, of any covenant, agreement, representation
or warranty required to be made or furnished by the Seller or the waiver by the Indenture Trustee, at the direction of the
Noteholders or otherwise pursuant to the Indenture, of any provision herein contained shall not be deemed to be a waiver of
any breach of any other covenant, agreement, representation, warranty or provision herein contained, nor shall any waiver or
any custom or practice which may evolve between the parties in the administration of the terms hereof, be constiued to lessen
the right ofthe Indenture Trustee, at the direction ofthe Noteholders pursuant to the Indenture, to insist upon the performance
by the Seller in strict accordance with said terms.
                  Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 26 of 85

                                                           ARTICLE X
                                     COMMUNICATION AND NOTICE REQUIREMENTS


         AE communications, notices and approvals provided for hereunder shaU be in writing and mailed or delivered to the
Seller or the Purchaser, as the case may be. Notice given in any such communication, mailed to the SeUer or the Purchaser by
appropriately addressed registered mail, shall be deemed to have been given on the day foUowing the date of such maihng and
shaUbe addressed as follows:


         If to the Purchaser, to:


                   The National Collegiate Student Loan Tmst 2006-4
                   c/o Wilmington Trust Company, as Owner Trustee
                   100 North Market Street
                   Wilmington, Delaware 19890-0001
                   Attention: Corporate Tmst Department



         If to the SeUer, to:


                   The National Collegiate Funding LLC
                   c/o First Marblehead Data Services, Inc.
                   The Prudential Tower
                   800 Boylston Street - 34th Floor
                   Boston, MA 02199-8157
                   Attention: Ms. Rosalyn Bonaventure


         with a copy to:


                   First Marblehead Corporation
                   The Prudential Tower
                   800 Boylston Street - 34th Floor
                   Boston, MA 02199-8157
                   Attention: Corporate Law Department


or to such other address as either party shall have provided to the other parties in writing. Any notice required to be in writing
hereunder shall be deemed given if such notice is mailed by certified mail, postage prepaid, or hand delivered to the address of
such party as provided above.


                                                           ARTICLE XI
                                                          AMENDMENT



         This Sale Agreement may be amended by the parties hereto without the cons ent of the Noteholders for the purpose of
adding any provisions to or changing in any manner or ehminating any of the provisions of the Sale Agreement or of modifying
in any manner the rights of such Noteholders; provided that such action wiU not, in the opinion of counsel reasonably
satis factoiy to the Indenture Trustee, materially affect the interest of any such Noteholder.


         In addition, this Sale Agreement may also be amended from time to time by the Seller and the Purchaser, with the
consent ofthe Noteholders ofthe Notes evidencing a majority ofthe Outstanding Amount of the Notes and the consent of the
Certificateholders of the Certificates evidencing a majority of the outstanding principal amount of the Certificates, for the
purpose of adding any provisions to or changing in any manner or eliminating any ofthe provisions of this Sale Agreement or
of modifying in any manner the rights of the Noteholders or the Certificateholders, respectively; provided, however, that no
such amendment shaU (a) increase or reduce in any manner the amount of, or accelerate or delay the time of, coUections of
payments with respect to Transferred Student Loans or distributions that shall be required to be made for the benefit of the
Noteholders, or (b) reduce the aforesaid percentage of the Outstanding Amount of the Notes or the Certificates, the
Noteholders or the Certificateholders of which are required to consent to any such amendment, without the consent of aU
                 Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 27 of 85

outstanding Noteholders or Certificateholders, respectively.


         Promptly after the execution ofany such amendment or consent (or, in the case ofthe Rating Agencies, Ave Business
Days prior thereto), the Purchaser shall furnish written notification of the substance of such amendment or consent to the
Indenture Trustee and each ofthe Rating Agencies.


         It shall not be necessary for the consent of Noteholders pursuant to this Section to approve the particular form ofany
proposed amendment or consent, but it shall be sufficient if such consent shall approve the substance thereof.


         Prior to the execution of any amendment to this Sale Agreement, the Owner Trustee shall be entitled to receive and
rely upon an opinion of counsel stating that execution of such amendment is authorized or permitted by this Sale Agreement.
The Owner Trustee may, but shall not be obligated to, enter into any such amendment which affects the Owner Trustee's own
lights, duties or immunities under this Sale Agreement or otherwise.


                                                         ARTICLE XH
                                                        ASSIGNMENT


         The Seller hereby assigns its entire right, title and interest as purchaser under this Sale Agreement and the Student
Loan Purchase Agreement thereunder to the Purchaser as ofthe date hereof and acknowledges that the Purchaser will assign
the same, together with the right, title and interest ofthe Purchaser hereunder, to the Indenture Trustee under the Indenture.


                                                         ARTICLE Xm
                                                      GOVERNING LAW


         THIS SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.


                                                         ARTICLE XIV
                                     LIMITATION OF LIABILITY OF OWNER TRUSTEE


         Notwithstanding anything contained herein to the contraiy, this instrument has been executed by Wilmington Tmst
Company, not in its individual capacity but solely in its capacity as Owner Trustee of the Purchaser, and in no event shall
Wilmington Tmst Company in its individual capacity or any beneficial owner of the Purchaser have any liability for the
representations, warranties, covenants, agreements or other obligations ofthe Purchaser hereunder, as to all ofwhich recourse
shall be had solely to the assets ofthe Purchaser. For all purposes ofthis Sale Agreement, in the performance ofany duties or
obligations ofthe Purchaser hereunder, the Owner Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VIII, IX and X of the Tmst Agreement.



                                                    [Signature Pages Follow]
                 Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 28 of 85




         IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be duly executed by their respective
officers hereunto duly authorized, as of the day and year first above written.


                                                                 THE NATIONAL COLLEGIATE FUNDING LLC,
                                                                 as Seller




                                                                 By:      GATEHoldings, Inc., Member




                                                                 By:      /s/ John A. Hupalo

                                                                 Name: John A. Hupalo

                                                                 Title:   President




                                                                 THE NATIONAL COLLEGIATE STUDENT LOAN TRUST
                                                                 2006-4, as Purchaser




                                                                 By:      Wilmington Trust Company, not in its individual
                                                                          capacity but solely as Owner Trustee




                                                                 By:      /s/ Michele C. Haira

                                                                 Name: Michele C. Haira

                                                                 Title:   Financial Services Officer
                 Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 29 of 85




                                                          SCHEDULE A


                                                        Pool Supplements


Each of the following Pool Supplements was entered into by and among The First Marblehead Corporation, The National
Collegiate Funding LLC and:


      •     Bank of America, N.A., dated December 7, 2006, for loans that were originated under Bank of America's BAGEL
            Loan Program, TERI Loan Program, Direct to Consumer Loan Program and ISLP Loan Program


      •     Charter One Bank, N.A., dated December 7, 2006, for loans that were originated under the following Charter One
            programs: AAA Southern New England Bank, AES EducationGAEN Loan Program, Asrtive Education Loan
            Program, AstriveAlliance Education Loan Program, Axiom Alternative Loan Program, CFS Direct to Consumer Loan
            Program, Citibank Education Assistance Loan Program, College Board Alternative Loan Program, College Loan
            Corporation Loan Program, Collegiate Solutions Alternative Loan Program, Custom Educredit Loan Program,
            EdFinancial Loan Program, Extra Credit II Loan Program (North Texas Higher Education), M&I Alternative Loan
            Program,   National   Education   Loan   Program,   NextStudent   Alternative   Loan   Program,   NextStudent   Private
            Consolidation Loan Program, ThinkFinancial Alternative Loan Program, UPromise Alternative Loan Program, and
            WAMU Alternative Student Loan Program.


      •     Citizens Bank of Rhode Island, dated December 7, 2006, for loans that were originated under Citizens Bank of Rhode
            Island's Compass Bank Loan Program, Alternative Loan Program, Navy Federal Referral Loan Program, Penn State
            Undergraduate Loan Program, FinanSure Alternative Loan Program, and Xanthus Loan Program


      •     First National Bank Northeast, dated December 7, 2006, for loans that were originated under First National Bank
          Northeast's Nelnet Alternative Loan Program


     •      GMAC Bank, dated December 7, 2006, for loans that were originated under GMAC Bank's Alternative Loan
          Program



      •     HSBC Bank USA, National Association, dated December 7, 2006, for loans that were originated under the HSBC
          Loan Program



      •     The Huntington National Bank, dated December 7, 2006, for loans that were originated under The Huntington
          National Bank's Huntington Bank Education Loan Program


      •     JPMorgan Chase Bank, N.A. (successor to Bank One, N.A.) dated December 7, 2006, for loans that were originated
            under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program, and Campus One
            Loan Program


      •     KeyBank, dated December 7, 2006, for loans that were originated under KeyBank's Private Education Loan Program



      •     Manufacturers   and Traders Trust Company, dated December 7, 2006, for loans that were originated               under
          Manufacturers and Traders Trust Company's M&T Alternative Loan Program


      •     National City Bank, dated December 7, 2006, for loans that were originated under National City Bank's Alternative
          Loan Program



      •     National City Bank, dated July 21, 2006, for loans that were originated under National City Bank's Referral Loan
          Program, including the Astute Private Loan Program
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 30 of 85


•     PNC Bank, N.A., dated December 7, 2006, for loans that were originated under PNC Bank's PNC Bank Alternative
      Loan Program, Brazos Alternative Loan Program, Edvisors Alternative Loan Program, GE Money Bank Alternative
      Loan Prorgam, Old National Bank Alternative Loan Program, Regions Bank Alternative Loan Program, and Varsity
      Group Alternative Loan Program.


•     Sovereign Bank, dated December 7, 2006, for loans that were originated under Sovereign Bank's Alternative Loan
    Program.



•     SunTrust Bank, dated December 7, 2006, for loans that were originated under SunTrust Bank's SunTrust Alternative
    Loan Program



•     TCF National Bank, dated December 7, 2006, for loans that were originated under TCF National Bank's Alternative
    Loan Program


•    U.S. Bank, N.A., dated December 7, 2006, for loans that were originated under U.S Bank's Alternative Loan Program
                  Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 31 of 85




                                                         SCHEDULE B


                                              Student Loan Purchase Agreements




Each of the following Note Purchase Agreements, as amended or supplemented, was entered into by and between The First
Marblehead Coxporation and:


      •     Bank of America, N.A., dated April 30, 2001, for loans that were originated under Bank of America's BAGEL Loan
          Program, TERI Alternative Loan Program and ISLP Loan Program


      •     Bank of America, N.A., dated June 30, 2006, for loans that were originated under Bank of Ameiica's BAGEL Loan
          Program, TERI Alternative Loan Program and ISLP Loan Program


      •     Bank of Ameiica, N.A., dated June 30, 2003, for loans that were originated under Bank of Ameiica's Direct to
          Consumer Loan Program


     •      Bank of America, N.A., dated April 1, 2006, for loans that were originated under Bank of America's Direct to
          Consumer Loan Program


      •     Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated under Charter One's AAA
          Southern New England Bank Loan Program



      •     Charter One Bank, N.A., dated October 31, 2003, for loans that were originated under Charter One's AES
          EducationGAIN Loan Program


      •     Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under Charter One's CFS Direct to
          Consumer Loan Program


      •     Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under Charter One's Citibank Education
          Assistance Loan Program


      •     Charter One Bank, N.A., dated July 1, 2002, for loans that were originated under Charter One's College Loan
          Corporation Loan Program



      •     Charter One Bank, N.A., dated December 1, 2003, for loans that were originated under Charter One's Custom
          Educredit Loan Program


      •     Charter One Bank, N.A., dated May 10, 2004, for loans that were originated under Charter One's EdFinancial Loan
          Program



      •     Charter One Bank, N.A., dated September 15, 2003, for loans that were originated under Charter One's Extra Credit II
          Loan Program (North Texas Higher Education).



      •     Charter One Bank, N.A., dated September 20, 2003, for loans that were originated under Charter One's M&I
          Alternative Loan Program


      •     Charter One Bank, N.A., dated November 17, 2003, for loans that were originated under Charter One's National
          Education Loan Program
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 32 of 85

•     Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under Charter One's NextStudent
    Alternative Loan Program


•     Charter One Bank, N.A., dated March 26, 2004, for loans that were originated under Charter One's NextStudent
    Private Consolidation Loan Program


•     Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under Charter One's Astrive and
    AstriveAlliance Education Loan Programs.


•     Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under Charter One's WAMU Alternative
    Student Loan Program


•     Charter One Bank, N.A., dated February 15, 2005, for loans that were originated under Charter One's Referral Loan
      Program (including loans in the UPromise Alternative Loan Program, Collegiate Solutions Alternative Loan Program,
      College Board Alternative Loan Program, Axiom Alternative Loan Program, and ThinkFinancial Alternative Loan
      Program).


•     Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under Citizens Bank of Rhode
      Island's Alternative Loan Program, Compass Bank Alternative Loan Program, FinanSure Alternative Loan Program,
      Navy Federal Alternative Loan Program, and Xanthus Alternative Loan Program


•     Citizens Bank of Rhode Island, dated October 1, 2002, for loans that were originated under Citizens Bank of Rhode
    Island's Penn State Undergraduate Loan Program


•     First National Bank Northeast, dated August 1, 2001, for loans that were originated under First National Bank
    Northeast's Nelnet Undergraduate Alternative Loan Program


•     GMAC Bank, dated May 30, 2003, for loans that were originated under GMAC Bank's Alternative Loan Program


•     HSBC Bank USA, National Association, dated April 17, 2002, as amended on June 2, 2003 and August 1, 2003, for
    loans that were originated under the HSBC Loan Program


•     The Huntington National Bank, dated May 20, 2003, for loans that were originated under The Huntington National
    Bank's Huntington Bank Education Loan Program


•     JPMorgan Chase Bank, N.A„ (successor to Bank One, N.A.), dated May 1, 2002, for loans that were originated
      under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program, and Campus One
      Loan Program



•     Key Bank, dated May 12, 2006, for loans that were originated under KeyBank's Private Education Loan Program


•     Manufacturers   and   Traders   Trust   Company,   dated   April 29,   2004,   for   loans   that   were   originated   under
    Manufacturers and Trad ere Trust Company's Alternative Loan Program


•    National City Bank, dated November 13, 2002, for loans that were originated under National City Bank's National
    City Loan Program


•    National City Bank, dated July 21, 2006, for loans that were originated under National City Bank's Referral Loan
    Program, including the Astute Private Loan Program


•     PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC Bank's Alternative Conforming
      Loan Program, Brazos Alternative Loan Program, Edvisors Alternative Loan Program, GE Money Bank Alternative
      Loan Prorgam, Old National Bank Alternative Loan Program, Regions Bank Alternative Loan Program, and Varsity
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 33 of 85

     Group Alternative Loan Program



•    Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign Bank's Alternative Loan
    Program



•    SunTrust Bank, dated March 1, 2002, for loans that were originated under SunTrust Bank's SunTrust Alternative
    Loan Program


•    TCF National Bank, dated July 22, 2005, for loans that were originated under TCF National Bank's Alternative Loan
    Program


•    U.S. Bank, N.A., dated May 1, 2005, for loans that were originated under U.S Bank's Alternative Loan Program
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 34 of 85




         Exhibit 5


                                                             Exhibit 5
                Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 35 of 85


  ITS31*****4043;                                                  AES/PA                 VTAM NAIC                      TSX31       .
DATE       09/14/16       18:24:40     DEFERMENT/FORBEARANCE                    LOAN   DETAIL



BORROWER          SSN:    ***-**-4043        NAME:      OSKAR A          LIZARRAGA-DAVIS

1ST    DISB       DATE:    06/26/06          OWNER:         NCT                                   LOAN      PGM:       ALPLN

LOAN       SEQ:    001                GUARANTOR:            TERI



                                                                                                                        MORE :            +

                                                                                                             TOTL

                                     BEGIN            END           GRACE       CAP    DAYS      DAYS        MOS              CERT

       DEFER/FORB TYP                DATE             DATE         END   DATE   IND    USED      LEFT        USED             DATE

       F    -   ADMINISTRV      11    01    13   03    31    14                  V
                                                                                         151    UNL            6.0       02    24    14

       F    -   ADMINISTRV      06    01    11   06    30    11                  V
                                                                                          30    UNL            6.0       06    28    11
       F        GEN/TEMP        04    01    11   04    30    11                  V
                                                                                          30           3     11.9        04    15    11

       F    -   GEN/TEMP        12    01    10   02    28    11                  V
                                                                                          90           3     11.9        12    15    10

       F    -   GEN/TEMP        07    01    10   10    30    10                   V
                                                                                         122           3     11.9        07    08    10

       F    -   GEN/TEMP        02    01    10   05    31    10                  V
                                                                                         120           3     11. 9       03    12    10

       F    -   LAT   SCH NT    12    12    09   12    31    09                  V
                                                                                          20    UNL              . 7     01    20    10




Fl=HELP           F3=EXIT      F5=RFR        F6=ELG          F7=BKWD        F8=FWD     F9=PRT         F 1 0 =H 1ST     F12=CAN
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 36 of 85




         Exhibit 6


                                                             Exhibit 6
1PA7c
r        1
          $
              of    Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 37 of 85
        5C—TDF—PS                                                                                                               RECEIVED
                                       THE EDUCATION RESOURCES INSTITUTE                                                             OCT 0 i 2008
                                                            REQUEST FOR DEFERMENT                FINANCIAL AID
                                                                                            '1100THILL COLLEGE
        PLEASE COMPLETE ALL FIELDS BELOW. YOUR REQUEST MAY BE DENIED IF TILE FORM IS NOT COMPLETED
        CORRECTLY.


        ACCOUNT NUMBER

        BORROWER NAME

        ADDRESS                                                                           STATE ZIP CODE               iwzi
        TELEPHONE NUMBER                                 0303    ALTERNATE TELEPHONE NUMBER (

        WORK TELEPHONE NUMBER (___)                                          EMAIL ADDRESS 0411.110y44.) ZO/11

            Yes, I am in a degree granting program and I hereby request the deferment selected below for all of my private loans guaranteed by
        'The Education Resources Institute (TERI). If the deferment is being requested for specific loans, please list the first disbursement dates of
        each.


                  SCHOOL DEFERMENT:             )0
                                        FULL TIME                _HALF TIME
                  GRADUATE STUDIES
              Cl CHIROPRACTIC (CHIRO LOANS ONLY)
              0 VETERINARY (IHELPO/3 LOANS ONLY)
              0 INTERNSHIP/RESIDENCY

                                AUTHORIZED OFFICIAL'S CERTIFICATION REQUIRED FOR DEFERMENT

          PROGRAM BEGIN DATE of/Lio ef?                    PROGRAM END DATE I L.                     EXPECTED GRAD DATE J Lin 7
                                                            MOM AID OMCE
          INSTITUTION/ORGANIZATION NAME
                                                            1037,`11 CCM                                           DOE CODE       no t
          ADDRESS                                    •       1234.5 El. MONTE ROAD
                                                               S t ,T05 RILLS, CA 9402!
                                                         STATE         ZIP             TELEPHONE NUMBER                                7 2—
                   Vic . Procident of Nucienl
                           oni and InWuckOn                                                                                    t cy3       .S?
          SIGNAftinF AUTHORI ZED OFFICIAL                            NAME/TITLE OF OFFICIAL                                 DA.

          My signature indicates that I am an Authorized Official and I have read and agree that the certification above is true to the best of
          my knowledge.


        I meet the qualifications as stated in the cover letter for the deferment type checked above and request my lender/servicer to defer
        repayment of my educational loan(s). if my loan program allows, accrued and unpaid interest may be capitalized, added to the principal
        balance, in accordance with the terms of my original promissory, ote. 1 understand that, should my situation under which I applied for the
        deferment change, I must notify my lender/servicer           edict


        BORROWEOIGNATURE •




          RETURN CObiPLECIZD FORM TO: American Education Services • P. O. Box 2461 • Harrisburg, PA 17105-2461
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 38 of 85




         Exhibit 7


                                                             Exhibit 7
( Page 1 /'
        /
          :if        Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 39 of 85

/               I-PS oattnv
                                                  PRIVATELY INSURED LOAN
                                                                  Dertirydant Option Firm



                 BORROWER ACCOUNT' NUMBER                                           6       61
                 BORROWER NAME

                 ADDRESS

                 CTTY                  41/ 1,4)17 0     te             STATE         C4            ZIP CODE      94061
                 TELEPHONE NUMBER                                       .M11213120                                           ,,



                 ALTERNATE TELEPHONE NUMBER

                                                              -                                 Nbek




                                                           JM.MgyAkoo
                 WORK TELEPHONE NUMBER                             )

                 EMAIL ADDRESS

                 Section 1:
                 If your ilmoreial situation is making it hard to make timely mascots ao, ycnir education Worst. you may want to corinider
                 MODIFIED GRADUATED REPAYMENT SCHEDULE I MORS1. This schedule offer=

                         •      11 months of payments at St% of the regular monthly principal and kserest payment amount
                         •      i 2 mob of Interest only momenta equalbig 31 days of Immo_
                         a      A return to fun principal and intent-re prryttx-res forth balance at yntie lean period.
                                Thew Tavenner may be higher than your previous monthly payments due to the !4 months of reduced payments Peed above.

                              Yes, l would like to apply for die MORS ilf you are applying fbr the MGRS. you may skip Seenoto 2 and gain melon 3-

                              No. I ant unable to make at kiss !On of my regatzr monthly payment for the Toth:Twin rationm

                                              4Litref    dillAdtfAjed            441          Ault          ny2       j 0- h       p
                              ;r1 e       .




                 Stolen
                 If your financial difficulties pervert you from making timely peoymcnts under a Modified Graduated Reveyalent Schedule tMORp an your
                 Privately insured Iog mo. you may be elittolde for a Foram:nee. Forbearance is panted at the owners discretion far a few months as an
                 sbernative to rests' monthly peymema. The Forbearance be tonally panted in increments of one to sic months with a manirrrom of North"
                 months during the life or the loan. The Forbearance period may be botkdated-to cover periods of delinquency. if any onist. However. any De-wive
                 repeats that were submitted to credit lattetrus will not be removed if the Forbearance is panted retroactively.

                        Yea. 1 tiermay request a Forheersnee for all of my eir Privately Immoral /omits). If the Finite:inn= Is being requested for speellit
                   (
                 12n1.- please list the firs &drone:mem dales of each   1)  .




                 Number of moans you are nectars/big Forbearaucer                       monilAS (bat JJ                                             3040. irk,
                                                        herffteR ,                Galli      kW           a job
                                                                   .
'Page 2    of     2)
                  Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 40 of 85

                 Seedy* 31
                 You mon continue frisking your regoiar monthly payments until the Forbearance or MGRS him been approved. You will receive written notice of
                 the kris:evil or denial of this request. once it has been processed.

                 I certify that I eat ttroible to make Taymems according to the prevent lama of my (wettish. I torderstaorl that accrued and unpaid inirres1 will be
                 empitallied at the etpiratton of the MGM or Po:betimes period. and included io a new repayment schedule. This new rep:Iriant schedule will
                 decrease my repayment period Arai increase my monthly payment amount.

                 I understand this request and all supporting doctonordiricat will remain the property or the lender. and/or its agent. The owner reserves the
                 ripht to obtain a ropy of my credit report. Additional debt beerred or preferential par:taro to other creditor' could mot In thr denial or
                 termination of my forbearance request- I tmderstood that should my rtzettion under which I applied for Forbearance ehantw. I moat immediately
                 notify ASS Graduate and ?Wank/mil Services. The above information is true and correct to the hest of my lenowlcdge. I tmderdand that
                 misreptesentation may lend to the denial of any request. I have read and understand end apt' to the straw of this requcet. If I selected    I
                 understand that I have arreed to amend ate repayment tcrj fof the original yrvt beery note for my Privately lroured knot 0.


                 Borrower Sign:stun                                                                                        Date
                                                                                                                                        Os*
                 • SELECT EITHER MGRS OR ECONOMIC HARDSHIP FORBEARANCE. BUT NOT BOTH *

                 ** ALL ITEMS MUST BE COMPLETED OR INDICATE "WA". ANY INCOMPLETE ITEM WILL BE CAUSE FOR DENIAL. **




                                           THIS         1ON MUST BE COMPLETED FOR ACCOUNTS WITH C040RROWERSI

          ?PI CO-BORROWER            CO4S1A      7            Raj es                       TELEPHONE NUMBER4             _ )
          ACCOUNT NUMBER                                                                    ALTERNATE PHONE NUMBER(                        )

          ADDRESS                                                                           EMPLOYER NAME
          CTTY          g                          STATE—CL ZW 1013/                        EMPLOYER TELEPHONE NUMBER 4                         )
          EMAIL ADDRE33                              Ni 4
          2nd CO-BORROWER                               fsi ik                              TELEPHONE NUMBER (                    )
          ACCOUNT NUMBER                                                                  ALTERNATE PHONE NUMBER (                         )

          ADDRESS                                                                         EMPLOYER NAME
          CITY                                     STATE              ZIP_                EMPLOYER TELEPHONE NUMBER i                           )
          EMAIL ADDRESS
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 41 of 85




         Exhibit 8


                                                             Exhibit 8
Page FlAXo   1;                  3/16/2010 Document
                  Case 5:18-cv-04081-BLF    10:44:00 35
                                                     AM Filed
                                                        PAGE01/18/19
                                                               1/003 Page
                                                                      Fax 42 of 85
                                                                           Server

    MO-0151M                L1ZARRAGA    6196924267 ,,   FAX                     P V4


                    3/15/10 rme


                                                               •   7q




                                   (I) 1\1 =

                                   L\x       mi    s7eu
                                egll                  0)0.;

                                                                            ,,
                                            € pedal Ce cmcisl 104 ...xx411s./
                                        'Mad 11W7. 2'
                                                          4      . 9
                                                           / /:#40/ /,       44/4
                                        ceartiiiwie fiio! iPhu tau/ 446 frie(41
                                         OW(
                                                 3
ge F-AX0 f                    / 16/2010 10:44:00 AM PAGE     2/003 Page
                                                                     Fax43
                                                                         Server
              Case 5:18-cv-04081-BLF   Document 35 Filed 01/18/19          of 85
  201043-15 11:50                       112ARRAGA         619E924267 7.,            FAX                                                                          P 2/4




              8C-TIENCT
                                               PRIVATELY INSURED LOAN
                                                               Remrant Opdest Perm


                    BORROWER ACCOUNT NUMBER

                    BORROWS& NAME                       OS      a           CuAzitt
                    ADDRESS
                                                                                                                   ‘ 1
                    CITY            Mito                14           STATE                        zu, cops          i /06/
                                                                            13
                    Ttl.P.PROVE Ripen                                       ' 3°3
                                                                                          t)4
                    ALTERNATE TELEPHONE NUMBER (                        I             —
                    WORK Triamon MUMBO
                                                                                                            4 1(
                    EMAIL ADORERS                                   kel,
                                                                     a rt            _a;                     - 1

                    Bowden 1;
                    If your fitiorial wooden is toskitg it hard to molar timely peyarraw en your education                    you nay want to toraidet I
                    MODIFIED GRADUATED REPAYMENT SCHEDULE funks). 71116                   prom

                           •     17 menis et piratztts SOA of the molar muddy wirwipal and Worst motet mow&
                           .     Months of Waal only peymeets nailing 11 days of Miura
                           •     Anton so fiall prise tpal aad laterals per far the balsam Of your Iota pered.
                                 Theo forams ow itn► higior than rex pro.iotto muddy payments do to the 24 mess of Wooed poysneatt find ohm.

                               Yrs, I would like iv apply Ibr the Mr= dry= sot applyios for the MQU. rot coy flip Sectioo 2 ead so to wheel

                               No. I am unablo to trete es lout SO% of my regular lowochly prim rot eht folletresp :edam




                     Seeds* t
                     It yaw fessosial &Moabite low* re hoot mishit; lie soly Forman reek a Medifed Graduated Repayment Schedule WORE Do rosy
                     nimbly hewed toacumoon may be slivble far a Perbearanoe.. Forbearanta it genus' at tbs arm.. dizretiou fits few mattes es no
                     altestatin to revoke muddy psytnews. The Potbearnes is nonswIty mold is hcimesas of ea* lo date ma* hit I amazon of twelve
                     monde daring the life of die lose. The Fterlesarsaat period atay be becideled le saw winds or defiant:soy. Jim mist. liovrovcr, ivy ago.e
                     tapirs that wore esibtritied to weds hones will mot bs resumed if Ile Feebewuce 3s gontai trreactivetY•

                               We. 1 herelrf rated Porbasemea for el of          41110U ?Avail flayed boats). 11 the Portioned it Wag requested for "male
                     104planet lit the flat disburse:twat data( adds:

                     rumor or moan you we 'quoin Forbearer:et:                                             wulated 7                  ad A
-
IP   FA Xo f                     3/16/2010Document
                  Case 5:18-cv-04081-BLF   10:44:00 35
                                                     AM Filed
                                                         PAGE01/18/19
                                                                 3/003 Page
                                                                         Fax44 of 85
                                                                             Server

     2010-03 1513'51                         LIZARRAGA         6196924267 ,"             FAX                                                                               11 4/4



                          Stein h
                          I' m Dt cominus inairicipper twin. monthly powwow mil the Fortweronee or MGRS roil teen approved Yoe witl rereFre wines noire* of
                          Itw approval et dents1 of this rerpsek liter it has bees imrocesse.d.

                            WU,/ lbw I am =obit is make permeate scoordios to at. Filitrif casts of sty Icarrisl. F oodersessel that accrued srd raFaid idriart wJI 1.
                          cepirsRzed sr the cephditre of the MORS or Pothesesewe period, and ioduded sr a now repeyirseat schedule. This ate ittelyerreor ocIsrdule will
                          doer..row pommel ritiod and ineresee my road* Firms stromt-

                          I miasma Mb trquru sad ill etwonies docomouretioa                 =too lho property of du Imearr, smelter ire war. The owner 1444, riftt Ike
                          flea hi ehts la a copy of my meg& report. Makes! dab!         itteprlsd oc prefer:mpg payments to other eviiilbri Mild   Ii the drcli or
                          rermissikes of    fearrarsce regimes. t aselorstand tlet skald my situation model which 1 opprad for F abeam= duns, I Num earaodisiciy
                          notify AZIS Onetime tad Protewikers1 &Tripes. T show arrant= is too sad =rod to the Irmi of my lthowiedpe. I tddemesad that
                          mwropeorreisdes troy Iced to the denial of crw mow. I how read and arderonelsnd swo to MA terms of tins rectos!. If I sobered MOO, 1
                          mularetaod that I hew ward re eiresel thoroperaem hummer the twighollsreenissory ads for lay Privately lamed toasts r.


                          Borrower Stnature                                                                                  Dsto

                          • UIECF EITHER MGRS OR ECONOMIC HARDER? FORBEARANCE. BUT NOT BOTR •

                                                                                                ANY
                          " ALL ITEMS MUST DE COMPLETED OR INDICATE "N/A".                            INCOMPLETE ITEM WILL BE CAUSE FOR DENIM.. "




                                                   THIS SECTIONyi 1ST DE COMPLETED POR ACCOrTS WM" CO-                                      w>         i i f-
                                                                           1
                   Isl. CO-BORROWER                 Dec(' f Ie                   T     01
                                                                                         11   1.
                                                                                               I
                                                                                               11
                                                                                               t /SOLied
                                                                                                       # X/                             /        Ca fit i(li k.,           NW, /
                                                                                                 TELETRONE NOMA(                      I Wit. / //61,)
                                                                           )                                                                                    iy)//7      /6 /vet/
                   ACCOUhT NUMBER                                                                 ALTERNATE PHONE NUMBER ( _ ) -,
                   ADDRESS                                                                        EMPLOYER NAME
                   CITY                                    STATii              'LP                EMPLOYER TELEPHONE NUMBER f ---.— I
                   EMAIL ADDRESS
                   CO-BORROWER SIGNATURE                                                                                        DATE


                   Ind CO•DORROWER                      NI /4
                                                        4                                         TELEPHONE NUMBER (

                   ACCOUNT NUMBER                                                            ALTERNATE PRONE raDABLIt

                   ADDRESS                                                                        EbITL OYER NAME
                   CITY                                    STATE               ZIP           EMYLGYEi I 'TELEPHONE NUMBER I
                   EMAIL ADDRESS
                   CO•IORROWERSIGNATURE                                                                                         DATE



                   If you bays additional to-ligDers. pkaie be tare 10 attach their Information to the application including their Ognaleres.


                                                                                                 Jticeetil "fl/friaf" Kik/                                                    4_1'0
                                           P5. /kJ
                                            feiviy 4,i/X
                              3
Page FlAXof                    / 18/2010Document
               Case 5:18-cv-04081-BLF
              11                         10:44:53 35
                                                   AM Filed
                                                       PAGE01/18/19
                                                              1/003 Page
                                                                      Fax 45
                                                                           Server
                                                                             of 85


                   3/1 5/1 0 rme
                                   11[ 1-71 :
                                   KIK




                                                              Ii7eutet:aia — DA vas
                                                              5. 713
                                                           0)03
                              ee


                                                      iCtipoa-          4: pCtiiiily
                                                          .
                                                      )i/      1:y4'0991     , Lili71 ih144
                                                       Advli an/             41h   444




              Md                                xvi     ectlgt269611/   vetvarzn         CS:g GI-CO-010i
                                                        6
F2°‘ X0 f   I Case                 3/1 / 2010 10:44:53 AM PAGE    2/003 Page
                                                                         Fax 46
                                                                              Server
                         5:18-cv-04081-BLF   Document 35 Filed 01/18/19         of 85



             Se-FIONCT
                                                 PRIVATELY INSURED LOAN
                                                                 Ritayineut Opine Foos


                    rIOILROWIER AccQurrr Num BEA _.______11111111111116.
                    BORROWER MAME

                    ODIUM
                                     i

                    crry Adtvi, I t if,                                 smn _IA_ zip CODE
                                                                                                                            1
                                                                                                                          / /011 1
                                                                                                                                  (7

                    T ELEtHONE HUM BEA                                          003
                                                                                                      4 I
                    ALTERNATE Truman NUMBER (                               )          ..    .-
                                                                                             c
                                                                                                         ° / e-
                    WORK TELEPHONE HUMBER t,                       )            —"----

                    EMAIL ADDRESS                                                                     .).A A co • copq
                    Sadism I:
                    if your flosachil shoe= is tasking it bard lo male thusly payment oo your Atomics hares), rum troy ware to essisiikr
                    MODIFIED GRADUATED REPAYMENT SCHEDULE ihman This ackidale Wart:

                           •     12 3,0ehl of paymeals sl 3014 of the result: moodily prinoipel tad hostas] pisymati taco=
                           •     12 roads of is     achy payoueas slistos 31 days (baseeas.
                           •     A roma to MI protopaltoi iestirsal payrosota fen lbw litlsori of your lose period.
                                 Thom minium ahoy bo highs: duo yam presieios moodily piryinsats dot to dis 24 mania of rod used mourns Es** @bow.

                               Yrs, I rattld like so op* for lb' 14013 of yam art ipplying far the MGM yes any skip firedogs 3 seal go to maim 3.


                     Y-2       tto, 1 am ambit to mks at least WA sf ory mien sraistWy feria for The following meow




                    Statism
                    11 rim lantoobsi dittitdti.s Fume you ftens inskisi timily payments totter s Flofirisd Gradossed Bisoysortt Schtslolt tfift3REI oa }ow
                    ni•saily Inemd lean a), you tity be visible far • Fortirsrstoe. Fortearsoot Is passed at Ms moat drsorstion fors frit mouths is sia
                    shintoist is isplir muddy psysneass. The Fotbastaits Ia Romany pitied in it:MUM it ana to dote mew with • =liar= at ttrehv
                    /Maths &Ms the WS of tba lass The Fortissimos period may bo baekdatad to emir perk* ref Asliaqutocy, tinny exit. Frowesse. toy ospers
                    repeals that were submitted to credit hotaisairitl not bs toitoyed if the Fortissimos it plated triasietire1y.

                               Yet„ I horst,'reessisi • Fastuarstro for all of my           nal: lowed bawd- It Me torbeareact 1 kokts rsquesed for optairic
                    lar"144:iii Ira she first erobtursouteat don of aorta
                                                                                        /41/11.).


                    Ntunbor of moods you are retreolts Fatten:sow                   I yr:         l    Ace/   3 itilda$A4( <                    4La 2/6
                                                                                                              Ma/0 /1/67                  -J




            if? d                                                                                     XV l        ce L94Z611619        VUVIRItral              5I-E0-010E
                                                      3
,:F.16A)f                        / 16/2010Document
                 Case 5:18-cv-04081-BLF    10:44:53 35
                                                     AM Filed
                                                         PAGE01/18/19
                                                                3/003 Page
                                                                        Fax 47
                                                                             Server
                                                                               of 85



                            Simko 3.
                            Yw ..ao t.eretour meleionyaity septet ie.eoshiy yeysneele omit tt. Ferlwnnre err 1.IfittS tna t.crit rimmed. Yea vnll receive *valuta natio, of
                            rhiepproval cc dead of this request. sfter it hes istoo proecaersl.

                            I candy that loot uottalo to make payments seceding to Me FOWOT terms el my korai). I underworld that accrued awl writ roma will be
                            ropltslisst1 st the expkation of Ibi Maas et Parboil= prviod, end iteloded .s at. TCPY014,11 "'bath*, Thisnote rtPaYmituf Poludtd, will
                            &rarest* my repsyraii period sad metes ss my monthly yaymaat trams.

                            I urslerstand the mime sod all supporting eloo.unentatioa will remain the property of the loodor astlier irs spat The owner meows the
                            right to obtain. copy of my credo trpert Additional &IA ism:arced or prefermiol paystsents to other creditors could nob is las 6001 of
                                                                                                                   I
                            temnioshoo of my forbearance request 1 induct:sod that shoobi my situation arida. write applied for Forbore= came, i ue imagist*
                            notify AE3 &adults sod Professional Salim Tio sisros infortrisioa is true aM torrid TO the best of my knowierlpe. I underOvarl thst
                            crsisterreteumioa may lead to the denial of my rapase. I haw mod mei *mend and sc b Slta vs= of Ibis moat. If 1 arbeted MGRS, I
                            undetawad that I bow spool to mood Ike forme* terns of die oriFfeol prorniosary acts ter my Privately mitred


                            Borrower Slgodure                                                                                        Data

                            • SELECT EITHER MORS OR MONO VIC HA RDSFIIP FORBEARANCE. BVT NaT BOTH


                            •• ALL ITEMS MUST RE COMPLETED OR INDICATE •7oAn ANY INCOMPLETE !TIM WILL BE CAME FOR DENIAL ••




                                                     THIS REenor4 M si BE COMPLETED TOR ACCOUNTS WITH CO-                                       9WERS/        r

                                                      Dece4                              oi         iso                          e                 aiiehticak. Aid
                     1st CO-BORROWER                                                                TELEPHONE tIlIMISER I                   I
                                                                                                                                                Agdfi/9           it)//7 ad       e.,eff
                     ACCOUNT NUMBER                                                               ALTERNATE PHONE NUMBER                            p    _/
                     ADDRESS                                                                        EMPLOYER NAME
                     CITY                                    mos                ZIP                 EMPLOYER       TELEPRONE NUMBER (
                     EMAIL ADDRESS

                     CO-11ORROWER SIUNATURE                                                                                       DATE



                     Pod CO-BORROWER                       411                                      TELEPHONE NUMBER I

                     ACCOUNT NUMBER                                                                 ALTERNATE PHONE NUMBER(                         )

                     ADDRESS                                                                       EMPLOYER NAME

                     CITY                                    STATE              ZIP              EMPLOYER TELEPHONE NUMBER(                               /
                     EMAIL ADDRESS

                     CO-BORROWER SIGNATURE                                                                                           DATE



                     If you how additional co-signers, &Iwo b.               tam lo attach their information to rho application including their ritnatorts.


                                           P5.            Wo i                        /V,           ..seee/tel            h4'4')!                                             41so


                                                           Y




            tr   d                                                                               XV!         ce lni169Sig            YOYERIVZI1                               51 -CO-01 OZ
(Page 1   of
                Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 48 of 85
               2)




           SCFRONCT
                                                 PRIVATELY INSURED LOAN
                                                                                                                    P
                                                                 Reparmot Optima Form


                    BORROWER ACCOUNT NUMBER
                                                                                                                                                  RECEIVED
                    BORROWER NAME                         DS                 1,44LO i            -D                                               MAR I II 20t0
                    ADDRESS

                                                       CI t                        ‘11                            _fsmet
                                                EMT=
                    CITY            bilA/00/1                           STATE                        ZIP CODE                                   AES SERVICING
                    TELEPHONE NUMBER                                        Of0     3
                    ALTERNATE TELEPHONE NUMBER (— )— —                                    54
                                                                                               -01
                    WORK TELE/HONE NUMBER ( —                                                 ALA"
                                                                                                    I
                    EMAIL ADDRESS                                     1=1110                     Li 00        COM
                    Seeders I:
                    ir your financial situation is making it hard to make timely moms on your education 113=1.1                     1•   tray ware to catoider •
                    MODIFIED GRADUATED REP'AYMENT SCHEDULE (MORS). This 0:beau!' offers:

                           •    t 2 moods of payments st SO% of the resider monthly principal sod interest paymerd smogtnt
                           •    12 months of boxed only proms equaling 31 days of interest.
                           •    A rattan to full principal sat Interest payments for the halm" of your lam period.
                                Thew payments tray be trigbar than you proviocts moot* payments clue us the 24 moths of reamed payments Wed above.

                               Yes, E would like to apply for the MGRS ilf you ere applyiog fbr the MORS, you may skip Sectico 2 and 90 to section 3.

                    ..?a- No. I am =able to wake at least SO% of my nabs monthly paymsot for the following ream=




                    Seetleu
                    If your forincial difTrentoes provout yogi from making. timely paymess radar a Modified Graduated Ramos= Schedule MORS) oa your
                    Privately Instmel knots), you may be efigiblo for a Forbearance. Porivarenee is grimed at the owner's discretion for a few meads as an
                    aherastiva to regular molly payments. The Forbestance is Dorsally pawed in iteseuxus of one to throe mouths, with 0 maximum of twelve
                    mouths chains the life of the loan. The Forbearsneoperiod may be backdated K. ewer periods of dellorprom if soy exist. However, turf uegative
                    reports that were submitted to catch bureaux will not be removed if the Forbearance is gamed retroactively.

                            Yea, I hereby regret a Forbearance for all of my eligible Pt          Insured buts). If the Forbeirsoce is being rep:0A for specific
                           please list the first rfeshursemeen dates of



                    Nombez of ssonds you ors =pealing Frabearasoc                  y . r 4e1 f f 10141041,11 Z ad
                                                                                     a/6 Auf/4;fa ffilef
(Page 2   of   2)
                Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 49 of 85


                    Section 3:
                    You meat continue makiag your regular monthly payments mail the Forbearance or MGRS has been apptoved. Yon will receive written notice of
                    the approval at detail of this request, after it has been processed.

                    I mill, that I am usable to make payments according to the resew terms of my boats). I understand that socrnod sad unpaid boarou will be
                    aphorised at the a:ph-mien of the MORS or Forbeentooe period, sod included is now repayment achetinie. This sew repayment solludnis will
                    decrease or/ repsyuseat period end increase my monthly payment mot=

                      tusierstand this request end all supporting daraznemation will merlin the property of the tendon ard/or its agent. no owner reserves the
                    Tifil to obtain a copy of my credit report. tuiditiousl debt incorred or proferential payments to other 11114SOTI mold retal in the denial or
                    tamiostion of my forbearance request. I tadentand that should my situation order which l apprcd for Forbeererce change, I mast intmecrotely
                    notify AES Gradate and Profemkosel Services. The signnv information is true and correct to the best of my knowledgo. I anderstomi that
                    misrcpreetwatien may had to the denial of my request. 1         read and moderato:xi-end agree to the teems of this request. if I selected MORS, I
                    uadeasseel dot I hove agreed to =cod the ropers:cm          of the out    promissory note for ray P*rately Inured lam);


                      Borrower Signature                                                                                     Data


                      • SELF= EITHER MGRS OR ECONOMIC HARDSHIP FORBEARANCE. BUT NOT 1301111*
                      " ALL ITEMS MIST BE COMPLETED OR INDICATE 'WA". ANY INCOMPLETE ITEM WILL BE CAUSE FOR DENIAL "




                                              THIS SECTION M             BE COMPLETED FORACCO                     WITH CO-00            WERSI

                                               Deceayl                       I'm Also                                      dia             cegitilkatt aid
                                                                                                                                                                         Af. leieftI.
               tat CO-BORROWER                                                     TELEPHONE Nt                       ER (

               ACCOUNT KUMMER                                                                 ALTERNATE PHONE NUMBER                            d er
               ADDRESS                                                                       EMPLOYER NAME
               CITY                                   STATE              ZIP                 EMPLOYER TELEPHONE NUMBER                              )
               EMAIL ADDRESS

               CO.BORROWER SIGNATURE                                                                                         DATE



               2nd CO-BORROWER                      Afirt•                                    TELEPHONE N MUM (-- f

               ACCOUNT NUMBER                                                                ALTERNATE PHONE NUMBER (

               AD DRESS                                                                      EMPLOYER NAMB

               CITY                                   STATE              ZIP                 EMPLOYER TELEPHONE NUMBER (-                        )
               EMAIL ADDRESS
               CO-BORROWER SIGNATURE                                                                                         DATE



               lt you have additional eo-signers, please be sure to attach their information to the application including their signatures.
                                                                                                          0 2
                                     P              /Alf is'
                                                                                4
                                                                                    f         -Wu's/ .1/0, 1                                                  11          .161)
                                                                                           Caalel I it                         7/k tint
                                                    ,.y
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 50 of 85




         Exhibit 9


                                                             Exhibit 9
                             Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 51 of 85

                               650-364-0402                    FEDEX OFFICE      5182                     PAGE 01
(Page   107.239A2010 15:19


        Fecitz
        Office
                                                              Fax Cover Sheet



        Date                  /o                              Number of pages      3     (including cover page)


        To:                                                   From:
        NameG_e_S                                      lack iNa me        QSAL          07--0AgILL-ftAif
        Company                                               Company
        Telephone                           OS—S-7            Telephone                           Q?o3


        Comments       gsg,/ w",egst                            4,edivetzeafi               44        /01&,4 4- 44
                                                                                                                 5182                              PAGE     02
(41119/ 2910 15:19
          Case       650-364-0402
                5:18-cv-04081-BLF                               DocumentFEDEX OFF ICE
                                                                         35 Filed   01/18/19 Page 52 of 85



  sC-PREINCT
                                     PRIVATELY INSURED LOAN
                                                      Repayment Option Form


         BORROWER ACCOUNT NUMBER

         BORROWER NAME
         ADDRESS

         CITY
         TELEPRONE HEMMER (

         ALTERNATE 'TELEYEIGNE NUMBER (-- )
         WORK TELMIONZ NUISIBE:R ( —7--

         EMAIL ADDRZSS                          41—                       1                   QQ.CA/..,
         Section I:
         It your financial situation is roaltint it hard to melte timely payments on yew education iceuis1, you may aunt to c=adet a
         MODIFIED GRADUATED REPAYMENT SCHEDULE i MORS). This schedule offer

                  •   12 =Mho errs/SW=1st 50% of the regular weedily principal end Interest payment amount
                  •   12 trsatehs of fewest may pernests equaling 31 days of Wertz
                  •   A return to full priocipel and hemmer payment for the balance of your lone period
                      Maas payment, may be bitther then your wevietta monthly payments this to the 24 =mint of rethiced piymertis listed shove.

         — Yes, would like to *My for dm MGRS off you are applying Ihr the MORS, you may skip Sectitre nod so to section 3.

         ..>Q1 He, I our =bb to rake "beast SO% of my t            trr ruhly peymord for tie fol!ferieu ream=
                                   1111
                                 /
                                                               ?-4
                                                  /                  •4111                    ligififflaWiffe
                                             -44111M101
                                                      *

          Uttar, 2t
          If yew finatteial dillitoitics promo you from melting timely payments mu* o Modified Grndumed Repsyroest Seitedule 'MORS) on yaw
          Privately 1neored Immo. you may be eligible fora Forbearance. Fiche/triune is metal et tho °mode discretion for a few mentthc u welt
          alternative to resultr muddy payments. The Forberrance is rtortnally Fumed fa lectemems of orie to three moist* with n maxim vet of twelve
          mamba durift$ the life of the loan. The Forbearance period troy be backdated to cover periods of delinquency► if any miss. However, our neFelva
          reports that were admitted to audit burrow will not be removed if the Forbearance is grouted retroactively.

                       hereby request e Foote:mance for ail of my eligibk Privately Insured boas). If the Forbeatentat is bang requested for specific
               „ 61'
               ?q w Ilist the first dbbursomers dates of eosin



          Number of months you Me mqutathnt Forbearer
                                              -7      =
                                                                                         51 a•12                                                     PAGE     03
lit 7/ca9/2010Case
               15:195:18-cv-04081-BLF                              Document 35 OFFICE
                                                                                Filed 01/18/19   Page 53 of 85
                        650 364 0402   -      -                          FEDEX




            Section 3s
            You emu continue making your regular monthly psymema enrol the Fetbeannite or MORS hai beet) approved. You will receive retest notice of
            the approval or denkti err this rarest, idler it brie beoc pnxisteatt.

             certify that Ism tumble to maim payments neoonfing to dos proem tenne of my lointiy, I understand that ictnaed and espiid intenut will be
            capitalized at the ortgirstioa of *a MORS or Forbearance period, and lot:laded in a new repayment ached*. This new repayment soheduio will
            demesne my repayment ponied nod lacresse cal monthly payment amount.

              undemtaad this rummer and all 'appalling documentation will narrate ttio property of the lender, andlor its *gem. The owner memo the
            right to obtain a copy or my credit report. Additional debt Incurred or preferential payments to other creditors conid rest* in the denial or
            immittioion of my rorhearaccis request. I =denied that abotdd my situation tinder which I applied for Forbearance change, l moat Immediately
            notify ASS Onuluato and Profanities! Screlcea. The "boys information is toe end mom to the best of my Imawkidge. I enderseutd that
            atisrepresettericet may lend to the &Dial of coy request. I bore read and onderstand.mal agree to the terms of this request. If 1 sawn/ MARS, I
            understand that I inn" armed to amend the repayment feria of the ari                note roe my Privately Iniened hum).


            Borrower Sitoatnri                                                                                     Dato


             SELECT EITHER MORS OR ECONOMIC HARDSHIP FORBEARANCE. BUT NOT BOTH *

            "" ALL ITEMS MUST BE COMPLETED OR INDICATE "NIA", ANY INCOMPLETE ITEM                                WILL >3E CAUSE FOR DENIAL 4*




                                     THIS SECTION       arm      E COMPLETED FOR ACCOUNTS WITH CO-BORROWERS!

      st CO-BORROWER                                                                TEL moNE NUMBER                       )
     ACCOUNT NUMBER                                                                 ALTERNATE PHOIfE NUMBER (-
     ADDRESS                                                                        EMPLOYERNA ME
     CITY                                    STATE              ZIP                EMPLOYES TELEPHONE NUMBER
     EMAIL ADDRESS

     CO-BORROWER SIGNATURE _                                                                                       DATE


     zed CO-BORROWER                         A)/ 14                                 TELEPHONE NUMBER(
     ACCOUNT NUMBER                                                                 ALTERNATE PHONE NUMBER r
     ADDRESS                                                                        EMPLOYER NAME
     CITY                                    STATE             ZIP                EMPLOYER TELEPHONE NUMBER (--- )
     EMAIL ADDRESS
     CO-BORROWER SIGN ATURE                                                                                        DATE



     If you have additional co-signers, pkasa be sore to attach their information to the application including their signatures.
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 54 of 85




      Exhibit 10


                                                            Exhibit 10
                                               Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 55 of 85
( Page   112040.62010       15:18                      650-364-0402                                                   FEDEX OFFICE          5182                    PAGE   01




                   FecikzOffice.                                                                                   Fax Cover Sheet
                   FedEx Kinkia's is now FedEx Cl lice


                   Date                                                                                            Number of pages 3 (including cover page)


                   To:                                                                                             From:
                                        t
                   Name             Aa                      111   LIR                                              Name

                   Company                                                                                         Company

                   Telephon                                                                                        Telephone                              02o3
                   Fax

                   Comments




                                                                                                                                                 1
                                                                                                    7
                                                                                                      111111MINIIRIA111,1111,                711111!!!!119.1P111,
                   fedex.com 11100.GoFedEit 11100.463.3339
                                                                                                                                                              MOS
                   n SOO Forte., All 001199           ,
                                                   r ,1L4,9 Met) Are hall/ rs
                                              mat rn                            Ty tiy Meht1011. 1A.0 POO CU tEr
(Page 12/(163 / 2 010       15:18           65G-364-0402
•
              Case 5:18-cv-04081-BLF Document 35FEDEX
                                                  Filed 01/18/19
                                                      OFFICE   5182Page 56 of 85PAGE                                                                               02




       SCLPitSPCCT
                                            PRI VATELY INSURED LOAN
                                                            Arturattst Opt= Swett




               BORROWER NAM
               ADDRZSII
               CITY                   kkAAAL.                      STATE      c4               ZIP CODE
                                                                        0
                                 NUMBER                                   ,3 03

               AVIERNATE TELEPFIONEi MER E
               WORK TIMMONS NUM R(                                         —

               EMAIL ADDRESS —                                                              00 r coin
               Section
               If your filmucbl sinnuku. is pselcisy. it bad as make timed, mosses on rot *dietitian Ioautxl. you may swan to consider
               MODIFIED oimottATEDitsi ATIKERT SCHEDULE t PAGRS)Mret rnbeIal• offer=

                        •     ill mouths of pry ti :at MIK of tba ropier monthly priocipul tad Interest payment emount.
                        •     l 7 mouths of imam- idy payatenta equaling 31 days of Itcorest
                        •    A let= to ran Owl 60 mid balm, payloads for the bobnce of your Icon period.
                             'Those mow= moy be higher than your previa= mosaddr mount: du to the 24 moots of reduced pummel listed above.

               -            Yet. I would Re to    ly Forte I4GR21 Orr:RIM" applying Ibr the MGRS. you may skip Settee 2 mud go to yeti= 3.

               --- No. Para             blot to nal c tt leas; 501 o eery tesubr ably parneut fur the following




                Section kr At                 n
                if yarn- financial diffianItio 13 PITO Pi from ttrsitleg IbnelY Parana' trades • Modified Graduated Rtpsyieem Selsrzhdo (MORO oe year
                privately Insured loco% you any be anti*, fora -Probcoratroe. forbtamos is gamed at the owner': discreticu for a four moat% as an
                eltereerive to reviler moat 't womb. Tiro Ferbesauuet Is normally wood in iriersatona of we TO tbroct mout s. with a oweimora of twelve
                mouths during tin life ado lo a The Pettieunanobiteriod troy be bacisfirted w cover periods of defimpserray. If soy exist. flowerer, Rey peptise
                reports don were tularolletd to 4 /ea Imam well not bee MIIICrerd if Forbemanue it graded reuctscrbrely.

                          Yet,.1 hereby :egotist Frobeatunco for ail of my efipille Privately kneed Iowa} If rIsts Forlactranca k being requested for specific
                   loam, picot list the feu disha meat dm: deceit



                Number of mouths you sn: rec testing                             frt osi      f
-, 3 , 12/c1f0/2010                                    -
             Case 15:18   650 364-0402
                  5:18-cv-04081-BLF    Document 35FEDEX
                                                     Filed 01/18/19
                                                        OFFICE   5182 Page 57 of 85PAGE                                                                        03




              Section 3:
              Yost sons maim* roakingyeess velar siesuhlypaysoema reaB got Forhesterme er MORS bee been approved. Yost will moire, wiloon make of
              the avowal or denial of this amp est, after I's Ica bees prooramed.
              I Lenity that 1 am amble to owl a Formate according to ilas present mnam of my loanto. I understood that mewed and unpaid imams* will be
              espitalitad et the expirstion of ti s MORS or Porbe-wane period, nod included inn new repro:rot schedule. This new ref:smelt, schedule will
              deereasa sty ropaymeot period ei d increase my monthly minter ammo.
                understood this term sod i sapponins doesorshoutirea will =nip goe pmpatty of the laider, sadier 1ta ova. The owner reserves the
              sight to ObbiO tt copy of my • rosin opal. AskEtkrast debt /Mend er prafestoatiel payroesan to other ermEtors eyelid ma* lo the denial or
              tantiemirm of my fothearnme r spent I roderstood that slinetd eta ahines:et ancler which I applied 13,r Irerbearenre apace, I time hornerhmaly
              racily AES Grisham and PM' camel Services- The above infbnemiamt ie use and tweet m the heat of my lerawelesly" 1 anderosod that
              nil presentation may lead to e o deoial of my respites& have reed                 and arse to the terms of this memeat. If I islemod MORS, 1
              oaderwood time [hove mooed to Mend the                    of lies       promissory unto far my Privately brazed loads)..


                Borrewer Sim ms:ire                                                                                 Data     4?//


                 SELECT EITHER MGRS 011 ECONOMIC HARDSHIP IFORBEARANCE. BUT NOT limn •

                *" ALL ITEMS MUST BE C *METED OR INDICATE "MX: ANY INCOMPLETE ITEM WILL BE CAUSE FOR DENIAL.




                                             TEl ;SECTION MUST BE COMPLETED FOR ACCOUNTS WITH CO-BORROWERBI

         JA CO-BORROWER                        7.0 kel b            S
                                                                                      TELEPH ONE NUMBER (-               )
                                                                             1
         ACCOUNT NUMBER                                V.-60     4 itt7 4 ALTERNATE rooMENUMNER (                                   )

         ADDRESS                                                 <4442led             ninny=
                                                                                           NA. E8
         CITY                                            STATE    ZIP               EMPLOYER TELEPHONE NUMBER (
         EMAIL ADDRESS
         CO-BORROWER SIGNATURE                                                                                     DATE


         2nd CO-BORROWER -                                                           TEE.EPEONE NUMBER (

         ACCOUNT NUMBER               ,..111.1M1•11,
                                                                                     ALTERNATE PHONE NUMBER

         ADDRESS                                                                     EMPLOYER NAME
         CITY                                            STATE    ZIP,              EMPLOYER TELEPHONE NUMBER                             )
         EMAIL ADDRESS
         CO-BORROWER SIGNATURE                                                                                       DATE



         Ityou have additional co-s; goers, please be sore to attach their information to the application including their signatures.
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 58 of 85




      Exhibit 11


                                                            Exhibit 11
                                      Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 59 of 85

(Page 104A3A2011     15: 27                 650---364-0402                                                    FEDEX OFFICE     5162                             PAGE   01




                   FfecitzOfta.,                                                                              Fax Cover Sheet
                    FedEx KInko's is now FoclEi Office
                                                         r



                   Data                        1
                                                 01 .6' I/ (                                                 Number of pages   (including cover page)



                   To:                                                                                       From:
                   Name                                                                                      Name

                   Company                  -04                                                              Company _
                                                                                                                                 mu5)
                                                                                                                                                         3
                   Telephone
                   Teleph                                                                                    Telephone          I

                   Fax

                   Comments




                    1111 111111111111 E MDR                                                  111111111ellj111 1 41111                     111gtijljlitIII11
                   7 90363 007 1 1                                                         1                                        71111 9                 3
                                                                                                    9       t 0   1                            r
                             F ax • Local Send

                   fedex.com 1.8-00.GaFerlEx 1200.483.3333
                    me• F Nf xAlltfrftrmtMvnf.PrMuttr,   ien•ror.ntntswwy hylerprni _ ;ie.Ofeptoa   r.Erm
,
           Case15:27
7 84/83/2011           650-364-0402
                 5:18-cv-04081-BLF           FEDEXFiled
                                    Document 35     OFFICE   5182 Page 60 of 85
                                                        01/18/19             PAGE                                                                                02




      SC-FliBNCT
                                               UVATELY INSURED LOAN
                                                   Rkpayoulta Option Form

             BORROWER ACCOUNT Ii )MBER

             BORROWER NAME

             All

             rn-v _1W                                                 STATE                       ZIP CODE
                                                                          03_0
             TELEPDONE NUMBER

             ALTERNATE TELEPHONI NUMBER                                     5 cte-v..._.
             WORK TELEPHONE NMI 3ER (, —                                    —

             EMAIL ADDRESS                                  (.7                           ti=n   y/LhUO C0141._
             Section I:
             IC your firs eeial simatkm 1 making it hard to make timely payments on your edneatien loantel. you may went to consider
             MODIFIED GRADUATED It. "WENT SCHEDULE iMORSI. This schedules offer=

                    •     II months of parrs titer SO% of the regular monthly principal sad interest pyrnem amount.
                    •     12 month* of intent t only payments equallisg.31 days of interest.
                    •     A roam to foil prin ipal and Interest payments for the halstrice of your lain peried.
                         'niece payments tral r be higher than your preview monthly payments duo in the 24 triontha of reduced payments limed nbovc.

             -          Yes. I would Bins to ir or for the MGRS elf line Arr. applying for the MORS, you any skip Section 2 end go to section 3.


             —          Ho, I    unable to mg fors id   I   501.4 • r fey       mauthly payment for the      •   reasons?




             Section 2:
             If !..aur financial ditticrilks p event you thorn malting timely payments inkier a Madifled Graduated Repayment Sehtdoki WOKS) en your
             Privniely Inuorod Instal, you may be eligible fors Farbeitraues. Forbearance is granted at ?ha °wads discristioo for II few months as an
             alternative to rsgulsr monthly aysnem The Forbearance la norcrrolly granted in inclement% of one te throe triorahrt. with a inattirriam of twelve
             moths durirts the life of the nu The Forbearance period may be backdated in cover periods of delinquency, if any milt. However. nay ttersuivc
             reports that were submitted teJl redk bureaus will ant be removed lithe Farbertrinee is gunned rittroactivtly.

                 k/es, I hereby rceinearl Forbears:see for all of my eligible Privately bowed lotto,. if the Forbenranct is being requested fur specific
              lotto', please Ust Me first disbud ;meet dates of earh:



              Nurriber of mouths you   sot reci e tins Forbcorstita:
              Case
F,-p2 04/da/2011 15:5:18-cv-04081-BLF
                     27   650-364-0402 Document 35  Filed
                                                FEDEX      01/18/19
                                                      OFFICE    51.82 Page 61 of 85
                                                                                 PAGE                                                                                   03




                 Section 3:
                 You era continue rnablia yo replar monthly payments until the Forbearance at' MC RS hal been approved. You will receive written notice of
                 ilia approval ,Tr• ,iecust of this r rest, after it line been processed.

                   certify that I am use     to u Ate payments ner.arding to die present tenor of my triantst. I undcrstAnd that teemed and unpaki interest will be
                 repurtlited at the aspiration el the MGRS or Forbearance period, mad inc'uded in a new repayment schedule. This new repayment aclitchile will
                 decrease my repayment period mod inereana my monthly payment! amount.

                 I understand tvis request And    II, supporting dotriunentation will remain the poverty of the leAder. mmiikir its 11=0. The owner reserve's the
                 ritdit to &run * cepy of ml      credit report. Additional debt Incurred or preferential payments to oilier creditor; ooniti result In the denial or
                 termination of my forbearance    rerpmet. I understand that should my situation wider which I applied for Forbearance changer I must immediately
                 notify AES graditrite and Pre    t
                                                   ensional Services. The above tutors: oaken is true sad correct to the best of my knowledge. I undonstood that
                                                                     qord.
                 misrepresentation may lead to    be &mat or my to ,       1 bave read and understand and ayste to the terms of this request III *elected MORS,
                 understand that I have ettreed     amend the repttya at term:Lai the idnal prnertissory cote for my Privately !marred 'Dante).


                                                                                                                                                       f
                 Bnrrower Monitore —                                                                          -             Date
                                                              x7-#"'

                 • SELECT EITHER NIGRS, )R ECONOMIC 13AR1 SflIP FORBEARANCE. RUT NOT ROTH "


                 *- ALL ITEMS MUST DE d OMPLETED OR INDICATE "NIA", ANY INCOMPLETE ITEM WILL LIE CAUSE FOR DENIAL




                                           T111 ; SECTION mum' SE COMPLETED FOR ACCOUNTS WITH CO-IIORROWERS!

          I sr CO-BORROWER                                                                   TELEPHONE NUMBER (

          ACCOUNT NUMBER                                                                     ALTERNATE PHONE NUMBER (

          ADDRESS                                                                            EMPLOYER NAME

          cm'                                       STATE,             ZIP                   EAIPLOYER TELEPHONE NUMBER (
          EMAIL ADDRESS

          CO-BORROWER SIGNATURE                                                                                            DATE



          2nd CO-BORROWER                                                                    TELEPHONE NUMBER (                    i

          ACCOUNT NUMBER             __---,                                                  ALTERNATE PRONE NUMBER (                       /

          ADDRESS                                                                            EMPLOYER NAME

          CITY                                    STATE.               ZIP                 EMPLOYER TELEPHONE NUMBER (                           1
          EMAIL ADDRESS

          CO-BORROWER SIG NATURE —.                                                                                         DATE



          If you have additional co-sigi ices, plense he sure to attach their information to the application including their signal': res.
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 62 of 85




      Exhibit 12


                                                            Exhibit 12
  4605„42011 Case
ja9                 5:18-cv-04081-BLF
             11:42 FAX 619 295 8010                Document                                 eon
                                                              35 Filed 01/18/19 Page 63 of 85
                                                    POSTAL ANNEX




                                                  PRIM?,Wif,'L
                                                          ifxir Home Offices

                                                              Fax Cover Sheet



                           P       Par\ Sikkic_ pu#: 11 1-
                 Freaut)81%.9._ A. thAlutkDAiii 5 Date:  15 - I I
                 Pages Onekireig awe*                                    Timm I a 1.1{q41N-)                     •
                                3      1-111                     0 44
                 lierkti•to 4                                      4 4Frisaik aiMISOm coin

                 Coamente:




                               "
                Cire eciinlity   Chanes The lofoonation contained in this Sur massage is privileged and confidential infbneation
                intended only far the use of the individual or amity named above. U' the reader of this           =map is not the
                recipient of the employee or agent nrapoosilde to deliver it to the intended reeipleat, you are hereby rot notice that
                you ore in prenention of ca         al and pdvileged Information. Any rassemintdian, dim or copying of thin
                coommnioation is strictly prohibited. Please konsedtatob- notify the sender by telephone of yoor inadvertent teoeipt,
                and return the original her =seep to the sender at the address above via the U.S. Natal Service. '
    p46415404 11:43 FAX 619 295 8010       POSTAL ANNEX
                 Case 5:18-cv-04081-BLF Document   35 Filed 01/18/19 Page 64 of 85Vb 0 0 2
(



                                                                                                     •



         siC-PitlltiCT
                                              PRIVATELY INSURED LOAN
                                                              Retsayoptag Option Pane


                  BORROWER ACCOUNT NUMBER _MLWO I
                  aoRRasna NAME
                  ADDRESS
                                                                                                              9
                  CffY                                                                          ZIP CODE          / °W
                  TELEPHONE NUMBER (                                       0303

                  ALTERNATE TELE/WOKE PIUMEER
                  wORK =spoon meantt                              ——
                   EMAIL ADDRESS                                                    j     ‘t. 00 , COM
                  Seed= 1:
                  If your fmancis1 minutia is enakito is band so wake tinily Hymen op yoar edscatioo bons). you unto' won to con:idle
                  MODt lED GE.ADUATED IFWATMENT SmilY17LE, li4G1411. Tie's Weida, afro%

                         •     12 mouths of payments st 50% of to re pobs. t000thly yrioeipoi ad attain payment sew=
                         •     12 moths of intents only paymoms equefses 21 'toyed icemen.
                         •     A rat= to fa peitteipal sad Wave* payoteots forint balm* of yew last period.
                               nett payairmszpay be *ear dna your goyim= tootably precis dyes to the 24 gavotte of teamed payments Sued shovw.

                  -            et weld like ea apply for the MORS tIf you sie entiying firths MGRS., you troy skip Section 7 sowt go ow woke 3,

                         No, Para        We to mks to beau 517%    my molar mood* Termed for the folkovisig
                                                                                          /14444                         #•
                                           1 1 4                                                                              ,
                                             0         P      -        •              •

                  Section                      a A in•
                  I f your Mamie! eifrogaies protest yen frau snaking timely portents ander a Maas' Graduated IP.epayntent Stbrdale I MGRX) an grout
                  Privately lontand tozotai you may ho eftglla• foe e Pfxbestraoto. Prebtuataae is 'coated at the enwroes &wed= fare fiw months Ns art
                  alterative to mauler snood* prams. The Potkonsnot it normally gotnica1itsitereaxeis of ons an* 'DIM* whh =IOC= Or WON..
                  =Win dlikl* rho llfe Odes We. Tle,Fotheasanos period may be toolaIslod to caw periods of dernelosnay. if soy exist flowever, any peptise
                  repels thot were salnoistal to milt lemon cal art hr Trosnett, Mho Forionrite it granted eisoietirely..
                         /'"
                   - k/ Yee„ I hereby mese i Nahanni*. fur all of my .Ebb Primal kerma know. If tho Fbebsatsoce is being toressesi fir specific
                   loans, pima fist the Vaal dirbuturoacut data: of tech:


                   Number of mood* you aro reiptiting Fothoss000r---6'lt/t
    A0414201 Case
              11:43 FAX 619 295 8010
                    5:18-cv-04081-BLF Document   35 Filed 01/18/19 Page 65 of 85 003 -
                                        POSTAL ANNEX


r
a


                Seedan
                Yen soon coati:ma maiinslast trod= aseenhiypsystwees awl the Forbeinsoce or MORE hss ham apposed. Yen *ID leesivs ovinen mike of
                eye approval or &ski etrhip nsroos4 neer h has bocarrouessext
                I certify tint 1 sm tun bk to make gammas acconlios to this present mons of ley issults). I understand the seemed and tiepin" kiting will be
                espitalized st ter atpindian alio MORE or Forbes/sore period, sod included in el new repaymeas schedule. This new repayment seheciale will
                decrease any toperneer period nisi lens ate lay monthly parneve aolotmt.
                I ursilsouwil this request and ill soppartinte documentation aril masts this property of the kador, andfor lta Bps& The, °weer ressiven the
                right to obtain a ropy of etsy cm& newt. Adcitianal debt liana" or preferential mama% to other eresTnom could result its the denial or
                termination of my ibrheasainse resposer. I yokels:ad that oluseld ant s nd= tinder which I ;NEW for Foss clause, I tins innoesSesely
                notify AES Gosiusie end Profcatiomil Serrices. The above isentmatiess is roc sod coma to the hest of my Imariedge. I atdirsand that
                lion may lead to the desist of my request. have read                               and ssree to the lei of this relent. If! selected MGRS, I
                undo Rand that 1 have speed to =god Ihe ropoyin               of the       promissory bate for ivy Privately hewed lotrags)..


                Borrertnr Signature


                 SELECT tinitEtt MGRS OR ECONOMIC HARDSHIP FORBEARANCE. Sin NOT 10TH

                   ALL ITEMS MIST BE COMPLETED OR INDICATE "NfA". ANY INCOMPLETE ITEM WILL BE CAUSE FOR DENIAL. "




                                         THIS SECTION MUST BE COMPLETED FORACCOUNTS WITH CO-BORROWERS,

         ist CO-BORROWER            ColSkelo                         c                 TEL EIPBONE NUMBER(- )

          ACCOUNT NUMBER                  e/24
                                                        ,
                                                               4 d2IttlX
                                                                   7
                                                                                     ALTERNATE PHONE NUMBER (                       )

         ADDRESS         Cab- A ; (a /                44 del-44 41                   EMPLOYER
         CITY                                   STATE             ZIP                  EMPLOYER TELEPHONE NUMBER (                       /
          EidAIL ADDRESS --.
         CO-BORROWER SIGNATURE                                                                                      DATE


         2nd CO-BORROWER                                                             TELEPHONE NUMBER(

          ACCOUNT NUMBER                                                              ALTERNATE PHONE NUMBER(

          ADDRESS                                                                    EMPLOYER NAME

         env                                    STATE- ZIP.                            WM-0Y= TELEPHONE NUMBETt (-
          EMAIL ADDRESS
         CO-BORROWER SIGNATURE                                                                                      DATE



          If you have additional co-signers, please be sure to attach their information to the application including their signatures.
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 66 of 85




      Exhibit 13


                                                            Exhibit 13
                         Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 67 of 85




  National'"                                                                                 American Education Services
  Collegiate                                                                                 P.O. Box 2461 Humsbura. PA 17105-2461
                                                                                             Toll-free 1-800-233-0557^ TDD 717-720-2354
  Trust                                                                                      Fax 717-720-3916 * International 7 1 7-720-3 1 00
                                                                                             www.aesSuccess.org
   FEBRUARY 27 >              2010




             #BWNDHKB
             #B16A 6387 6902 27LZ#                                                                                 ACCT       NUMBER t                      761
             0SKAR A LIZARRAGA-DAVIS


             REDWOOD CITY CA                96061-3602




                                                   THIS LETTER IS FOR YOUR INFORMATION ONLY.

   WHY WE ARE CONTACTING YOU
   Based on enrollment information we recently received, changes were made to the separation date, deferments, and/or forbearances on your
   education loan(s), Please refer to the reverse side of this letter for complete details regarding the changes that were made.

   ADDITIONAL INFORMATION YOU MAY FIND HELPFUL
     If:                                                               Then:
    a deferment was granted/adjusted on a FFELP loan(s),,.              „,you wiil be billed for the accrued Interest on loans that are not federally
                                                                       subsidized, ff you choose not to pay the interest, it will be capitalized' (added
                                                                       to the principal balance of the loan) in accordance with the terms of your
                                                                       promissory note(s), Capitalized interest may increase your monthly payment
                                                                       amount,

                                                                        „.you retain the option to cancel the deferment on your loan(s), If you cancel
                                                                       the deferment, any outstanding interest will be capitalfzed'and your loan(s)
                                                                       will be set up for immediate repayment,

    a deferment was grantedfodjusted on an Alternative                  ...the interest may be capitalized' or billed in accordance with fhe terms of the
    loan(s)„,                                                          loan,

                                                                        „,you retain the option to cancel the deferment on your loan(s), If you cancel
                                                                       fhe deferment, your loan(s) will be set up for immediale repayment,

    a determent or forbearance was ended on your !oan(s)„,             ...repayment will resume within 60 days oi the new and date.

    a deferment or forbearance was ended on your loan(s)                „,we wilt resume automatically wilhdrawing your payments from your bank
    and you had been using Direct Debit, our automatic                 account, Please notify us Immediately if you no longer wish for your payments
    payment service, prior to the determent or forbearance,,.          to be debited Irom your bank account or if your account informalion changed
                                                                       during the delerment4orbearance period,

           u feel the informalion listed on the reverse side of this   ...in most cases we will automatically receive the new enrollment information
    letter is incorrect,,.                                             that wiil correct the status of your loan(s}, Please allow up to 4 weeks for us
                                                                       to receive and process new information,




SXP8 : PS06BSAPPM
       16761                                              MR     00090 10D5700D1403




           mmmmmmmsmmmmmmsmtmamaSimSsJSMIimmsmMMmmmSMmmmmmmmsammimammsmMmimstmrnmim
                      Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 68 of 85




    •WHAT IS CAPITALIZATION?

    Capitalization is a process whereby a lender adds unpaid interest to the principal balance of a loan, You are responsible lor
    paying the interest due on your unsubsidized loan(s) during periods of delerment, il you 1ail to make required interest payments
    before the resumption of principal repayment, the lender may capitalize such interest, The principal balance of yourloan(s) will
    increase each time your lender capitalizes unpaid interest, As a result, you will pay more interest charges over the life of the
    loan, When your deferment ends and you begin repaying your loan(s), your monthly payment amount will be higher or, if your
    loan(s) is subject to the $50 minimum payment, you will make more payments.

    This chart compares the monthly payments on loans where interest is paid during the deferment and loans where the inleresl Is
    capitalized. This example uses an interest rate of 8,25%. Tills Is an estimate only, The actual interest capitalized will depend
    on factors such as disbursement date, number of disbursements, and the variable interest rale,


                                                 Loan           Capitalized    Principal      Monthly      Number of      Total
     Treatment of Interest                       Amount         Interest for   to be          Payment      Payments       Amount
                                                                12 months       Repaid                                    Repaid
     When you pay the Interest                   $15,000         $      0      $15,000           $184          120        $23,315*
     When you don't pay the interest             $15,000         $1,238        $18,238           $199          120        $23,900

     * Total amount repaid includes $1,238 ol interest paid by the borrower during the deferment,

     Result; During repayment, you pay $15 less per month and $585 less over the lifetime of your loan(s) when you pay the
     interest as il is charged.




S                                                iiliiiiiliB                               aifiitiiai
             Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 69 of 85




                                           FEBRUARY 27, 2010


                                                 AES
                       SCHOOL ENROLLMENT STATUS CHANGE LOAN DECLARATION

    ACCOUNT NUMBER:               6761         NAME:     OSKAR A LIZARRAGA-DAVIS

                                NEW ENROLLMENT STATU S
                       SCHOOL                            OTHILL COLL
                       SEPARATION DATE                 12/11/09
                       SEPARATION REASON               GRADUATED
                       SEPARATION SOURCE               CH-CLEARINGHOUSE
                       DATE NOTIFIED             i     02/25/10


   LISTED BELOW ARE THE LOANS THAT WERE AFFECTED BY THE ABOVE REQUESTED SCHOOL
   ENROLLMENT STATUS CHANGE. AS A RESULT , YOUR REPAYMENT START DATE MAY HAVE
   CHANGED AND DEFERMENT OR FORBEARANCES MAY HAVE BEEN EITHER APPLIED TO YOUR
   LOAN OR MODIFIED.



   LOAN                            1ST DISB       CURRENT         REPAYMENT
   PROGRAM      CURRENT OWNER        DATE        PRINCIPAL        DATE

   ALPLN        NCT                 06/26/06    $26,869.93        09/16/06

    ACTION
   CHANGED D-FULL TIME SCHOOL DEFERMENT.  NEW DATES ARE 09/02/08 TO 12/11/09
   ADDED F-LATE SCHL NOTIFICA FORBEARANCE FROM 12/12/09 TO 12/31/09




SXP8 : PS06BSAPPM
      761           6761           MR     00090100570001403




                                    ill   mm®                                      liiJ
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 70 of 85




      Exhibit 14


                                                            Exhibit 14
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 71 of 85


     ITS2C*****4043; ;                                   AES/PA                  VTAM NAIC                     TSX2D
DATE    09/14/16      18:24:30            LOAN    FINANCIAL       ACTIVITY                        PAGE    1    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    L I Z ARRAGA-DAVI S ,     OSKAR A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN PGM:    ALPLN              OWN:    122 9 62IP-NCT

GUARANTOR:       TERI                             CUST ACCT :       LT11       ORIG    BAL :      26,315.79
BOND    ISSUE:    NCT20064        PD AHEAD:             STATUS:    ACTIVE              CURR    BAL:                 0.00



        REV    EFFECTIVE         POSTED          TRAN              TRAN           INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE             AMOUNT              ACCRUED                 BALANCE

 1             03/03/15         03/03/15        5003A               5.00CR               0.00                       0.00
 2             03/02/15         03/02/15        1030A       29, 689. 05CR               11 . 74                     0.00

 3             02/27/15                         2601A               5.00                58.71            29, 099.01
 4             02/12/15         02/13/15        1010C             100 . OOCR            62 . 63          29, 099 . 01
 5             01/27/15                         2601A               5. 00               58.71            29, 099.01
 6             01/12/15         01/12/15        1010C             100 . OOCR            62 . 63          29, 099.01
 7             12/27/14                         2601A               5.00               117 .43           29, 099.01

 8             11/27/14                         2601A               5.00                27.40            29, 099.01
 9             11/20/14         11/21/14        1010C             100 . OOCR            93. 94           29, 099.01
10             10/27/14                         2601A               5.00                46. 97           29, 099.01



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD        F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 72 of 85


     ITS2C*****4043; ;                                      AES/PA                   VTAM NAIC                        TSX2D

DATE    09/14/16     18:24:35             LOAN     FINANCIAL          ACTIVITY                           PAGE    2    OF    10



BORROWER      SSN:   ***-**-4043         NAME:     LIZARRAGA-DAVIS,            OSKAR       A

1ST DISB :     06/26/06    LN    SEQ:    0001      LN      PGM:   ALPLN             OWN:       122962IP-NCT

GUARANTOR:       TERI                              CUST      ACCT :     LT11       ORIG    BAL :         26,315.79

BOND    ISSUE:   NCT20064        PD AHEAD:                 STATUS:    ACTIVE               CURR     BAL:                   0.00



        REV    EFFECTIVE        POSTED           TRAN                  TRAN           INTEREST                   PRINCIPAL

        REA       DATE            DATE           TYPE                 AMOUNT              ACCRUED                    BALANCE

 1             10/15/14         10/16/14        1010C                 100 . 00CR               70 . 42          29,099.01
 2             09/27/14                         2601A                   5.00                   58 .59           29, 099.01

 3             09/12/14         09/15/14        1010C                 100.00CR                 62.50            29, 099.01
 4             08/27/14                         2 60 1 A                5.00                   62 . 50          29, 099.01

 5             08/11/14         08/12/14        1010C                 100 . 00CR               58.59            29, 099.01

 6             07/27/14                         2601A                   5.00               117 .22              29, 099.01
 7             06/27/14                         2601A                   5.00               180.06               29, 099.01

 8             05/12/14         05/12/14        1010C                 125. 00CR            121.36               29, 099.01

 9             04/11/14         04/14/14        1010C                 125. 00CR                39.26            29, 102. 65
10             04/01/14         04/01/14        7001A                   0.00               158 . 66             29, 188.39



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD         F8=FWD        F9=PRT       F12=CAN
              Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 73 of 85


     ITS2C**X**4043; ;                                    AES/PA                   VTAM NAIC                     TSX2D

DATE    09/14/16       18:24:35            LOAN    FINANCIAL       ACTIVITY                         PAGE    3    OF    10


                                                                                                                             l
BORROWER       SSN :   ***-**-4043        NAME:    L I Z ARRAGA-DAVI S ,     OSKAR A

1ST DISB :      06/26/06    LN    SEQ:    0001     LN PGM:    ALPLN               OWN:    122962IP-NCT

GUARANTOR:       TERI                              OUST ACCT :       LT11        ORIG    BAL :      26,315.79
BOND    ISSUE:     NCT20064        PD    AHEAD:          STATUS:    ACTIVE               CURR    BAL:                 0.00



        REV     EFFECTIVE         POSTED          TRAN              TRAN            INTEREST                PRINCIPAL

        REA        DATE            DATE           TYPE             AMOUNT               ACCRUED                 BALANCE

 1              02/19/14         02/20/14        1010c             125. 00CR             127.70            28, 709.48
 2              01/17/14         01/17/14        1010c             '125 . 00CR           166.82            28, 709.48

 3              12/05/13         12/06/13        1010c             125 . 00CR            151 . 53          28, 709.48
 4              10/27/13                         2601A               5.00                 11. 65           28, 709.48

 5              10/24/13         10/24/13        1010C             123 . 92CR            104 . 94          28, 709.48

 6              09/27/13                         2601A               5.00                  7.78            28, 709.48
 7              09/25/13         09/26/13        1010C             123. 12CR             112 . 91          28,709.48
 8              08/27/13         08/27/13        1010C             120. 69CR             163.52            28, 709.48
 9              08/27/13                         2601A               5.00                  O.OO            28, 709.48
10              07/16/13         07/16/13        1010C             120 , 69CR            112 . 91          28, 709.48



         SELECTION



F1=HELP       F3=EXIT      F5=RFR        F7=BKWD     F8=FWD        F9=PRT       F12=CAN
              Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 74 of 85


     ITS2C*****4043; ;                                   AES/PA                    VTAM    NAIC                  TSX2D

DATE    09/14/16       18:24:36            LOAN    FINANCIAL       ACTIVITY                         PAGE    4    OF    10



BORROWER       SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,          OSKAR A

1ST DISB :      06/26/06    LN SEQ:       0001     LN PGM:    ALPLN               OWN:    122 9 62IP-NCT

GUARANTOR:       TERI                              CUST ACCT :       LT11        ORIG    BAL :      26,315.79

BOND    ISSUE:     NCT20064        PD AHEAD:             STATUS:    ACTIVE               CURR    BAL:                 0.00



        REV     EFFECTIVE         POSTED          TRAN              TRAN            INTEREST                PRINCIPAL

        REA        DATE            DATE           TYPE             AMOUNT               ACCRUED                 BALANCE

 1              06/17/13      06/17/13           1010C             120. 69CR              54.50            28, 709.48

 2              06/03/13      06/03/13           1010C             122 . 40CR             27 .25           28, 709.48

 3              05/27/13                         2601A               5.00                151 . 84          28, 709.48

 4              04/18/13      04/19/13           1010C             122 . 40CR            113. 00           28, 709.48

 5              03/20/13      03/20/13           1010C             122 . 40CR             85.82            28, 709.48

 6              02/26/13      02/27/13           1010C             122 . 4 OCR           101.43            28, 709.48

 7              01/31/13      02/01/13           1010C             122 . 40CR             15. 60           28, 709.48

 8              01/27/13                         2601A               5.00                105.34            28, 709.48

 9              12/31/12      12/31/12           1010C             122 , 40CR             15.65            28, 709.48

10              12/27/12                         2601A               5. 00               140 . 91          28,f 709.48



         SELECTION



F1=HELP       F3=EXIT      F5=RFR     F7=BKWD        F8=FWD        F9=PRT        F12=CAN
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 75 of 85


     ITS2C*****4043; ;                                   AES/PA                   VTAM NAIC                     TSX2D

DATE    09/14/16      18:24:36            LOAN    FINANCIAL        ACTIVITY                        PAGE    5    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,f          OSKAR      A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN    PGM:    ALPLN            OWN:       122 9 62IP-NCT

GUARANTOR:       TERI                             OUST    ACCT :     LT11       ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD    AHEAD:          STATUS:     ACTIVE              CURR    BAL:                 0 . 00



        REV    EFFECTIVE         POSTED          TRAN               TRAN           INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE              AMOUNT              ACCRUED                 BALANCE

 1             11/21/12         11/21/12        1010C              122.40CR             105, 68           28, 709.48

 2             10/25/12         10/26/12        1010C              122 . 40CR           121 .34           28,709.48

 3             09/24/12         09/25/12        1010C              122 . 40CR           164.39            28, 709.48
 4             08/13/12         08/14/12        1010C              122 . 40CR           109.59            28, 709.48

 5             07/16/12         07/16/12        1010C              111 . 99CR           109, 90           28, 709.48

 6             06/18/12         06/18/12        1010C              107.35CR             122.07            28,709.48

 7             05/18/12         05/18/12        1010C              107.35CR             137 . 82          28, 709.48

 8             04/13/12         04/16/12        1010C              107.35CR             121 .77           28,709.48
 9             03/13/12         03/13/12        1010C              107 . 35CR           113.73            28, 709.48

10             02/13/12         02/13/12        1010C              107.35CR             129,42            28, 709.48



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD        F8=FWD      F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 76 of 85


     ITS2C**'**4043; ;                                    AES/PA                  VTAM NAIC                     TSX2D

DATE    09/14/16      18:24:37            LOAN    FINANCIAL        ACTIVITY                        PAGE    6    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    L I ZARRAGA-DAVI S ,       OSKAR A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN PGM:     ALPLN              OWN:    122962IP-NCT

GUARANTOR:       TERI                             CUST ACCT :        LT11       ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD AHEAD:              STATUS;    ACTIVE              CURR    BAL:                 0.00



        REV    EFFECTIVE         POSTED          TRAN               TRAN           INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE              AMOUNT              ACCRUED                 BALANCE

 1             01/11/12         01/11/12        1010C              107 .35CR            117 .09           28,709.48
 2             12/12/11         12/13/11        1010C              '107 .35CR           109.01            28,709.48

 3             11/14/11         11/14/11        1010C              107.35CR             132.37            28, 709.48

 4             10/11/11         10/12/11        1010C              107 . 35CR           113 .06           28,709.48

 5             09/12/11         09/12/11        1010C              107.35CR             124 .84           28, 709.48

 6             08/11/11         08/11/11        1013C              107 . 35CR            89.73            28,709.48

 7             07/19/11         07/19/11        1010C              212.31CR             310 . 60          28, 709.48

 8             05/01/11         05/02/11        7001A                0.00               238.38            28, 709.48

 9             03/01/11         03/01/11        700 1A               0.00               467 .00           28, 471 . 10

10             10/31/10         11/01/10        700 1A               0.00               574.57            28,004.10
                                                                                                            /




         SELECTION



Fl=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD         F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 77 of 85

     ITS2C*****4043; ;                                    AES/PA                  VTAM    NAIC                  TSX2D
DATE    09/14/16      18:24:37            LOAN    FINANCIAL         ACTIVITY                       PAGE    7    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,            OSKAR A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN PGM:     ALPLN              OWN:    122 9 62TP-NCT

GUARANTOR:       TERI                             CUST     ACCT :     LT11      ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD AHEAD:              STATUS:     ACTIVE             CURR    BAL:                 0.00



        REV    EFFECTIVE         POSTED          TRAN                TRAN          INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE               AMOUNT             ACCRUED                 BALANCE

 1             06/01/10         06/01/10        700 1A                0.00              554,35            27, 429.53
 2             01/01/10         02/26/10        700 1A                0. 00              73.86            26, 875. 18

 3             12/12/09         02/26/10        7001A                 0.00         1,710.40               26. 801 .32
 4             10/21/08         10/22/08        1010C               176. 40CR           375. 01           24, 892 .31

 5             08/07/08         08/08/08        1013C               256. 06CR           156 . 64          24, 892.31

 6             07/07/08         07/07/08        1010C               256. 06CR           173.77            24, 991.73

 7             06/06/08         06/09/08        101QC               256. 06CR           166.88            25, 074.02

 8             05/08/08         05/08/08        1010C               256.06CR            178 . 93          25, 163.20
 9             04/07/08         04/08/08        1010C               256. 06CR           203. 49           25.240.33

10             03/07/08         03/10/08        1010C               256.06CR            189. 54           25,292.90


         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD          F9=PRT      F12=CAN
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 78 of 85


     ITS2C**X**4043; ;                                   AES/PA                  VTAM NAIC                     TSX2D

DATE    09/14/16      18:24:37            LOAN    FINANCIAL       ACTIVITY                        PAGE    8    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,          OSKAR A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN PGM:    ALPLN              OWN:    122962IP-NCT

GUARANTOR:       TERI                             CUST ACCT :       LT11       ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD AHEAD:             STATUS:    ACTIVE              CURR    BAL:                 0.00



        REV    EFFECTIVE         POSTED          TRAN              TRAN           INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE             AMOUNT              ACCRUED                 BALANCE

 1             02/08/08         02/08/08        1010C             256.06CR             203.50            25, 359.42
 2             01/09/08         01/09/08        1010C             256 . 06CR           211 , 17          25, 411 . 98

 3             12/10/07         12/10/07        1010C             256 . 06CR           221.26            25, 456.87
 4             11/09/07         11/12/07        1010C             256 . 06CR           200 .29           25, 491 . 67

 5             10/12/07         10/15/07        1010C             256 . 06CR           247 . 92          25, 547 .44
 6             09/07/07         09/10/07        1010C             256 . 06CR           204 . 87          25, 555.58

 7             08/09/07         08/09/07        1010C             283 , 65CR           240 . 60          25, 606.77

 8             07/06/07         07/09/07        1010C             302.59CR             205. 99           25, 649.82
 9             06/07/07         06/08/07        1010C             302 . 59CR           220 . 89          25, 746.42
10             05/07/07         05/07/07        1010C             302.59CR             221.59            25, 828 . 12



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD        F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 79 of 85


     ITS2C*****4043; ;                                  AES/PA                   VTAM    NAIC                  TSX2D

DATE    09/14/16     18:24:38     ,       LOAN    FINANCIAL       ACTIVITY                        PAGE    9    OF    10



BORROWER      SSN:   ***-**-4043         NAME:    LIZARRAGA-DAVIS,          OSKAR A

1ST DISB:      06/26/06    LN    SEQ:    0001     LN PGM:    ALPLN              OWN:    122962IP-NCT

GUARANTOR:       TERI                             CUST ACCT :       LT11       ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD    AHEAD:          STATUS:    ACTIVE              CURR    BAL:                 0.00



        REV   EFFECTIVE         POSTED           TRAN              TRAN           INTEREST                PRINCIPAL
        REA       DATE            DATE           TYPE             AMOUNT              ACCRUED                 BALANCE

 1             04/06/07         04/09/07        1010C             302.59CR              72.15            25, 909.12
 2             03/27/07         03/27/07        1010C              50 , 00CR            43.32            26, 139.56

 3             03/21/07         03/21/07        1010C             252 . 59CR           195.38            26, 146.24

 4             02/22/07         02/23/07        1010C             252 . 59CR           224 . 54          26,203.45

 5             01/22/07         01/22/07        1010C             252 . 59CR           253,72            26,228.95

 6             12/18/06         12/19/06        1010C             252.59CR              79.83            26, 228. 95

 7             12/07/06         12/07/06        0390A       26,403.13                    0.00            26,228.95

 8             12/07/06         12/07/06        0395A       26, 403 . 13CR             174 .18                      0.00

 9             11/13/06         11/14/06        1010C             252 . 59CR           181. 93           26,228.95

10             10/19/06         10/19/06        1010C             252 . 59CR           222.36            26,299.61



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD        F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 80 of 85


     ITS2C*****4043; ;                                   AES/PA                   VTAM NAIC                       TSX2D

DATE    09/14/16      18:24:38            LOAN    FINANCIAL        ACTIVITY                          PAGE   10    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,           OSKAR      A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN    PGM:    ALPLN            OWN:       122962IP-NCT

GUARANTOR:       TERI                             CUST    ACCT :     LT11       ORIG    BAL :        26,315.79

BOND    ISSUE:    NCT20064        PD AHEAD:             STATUS:     ACTIVE              CURR    BAL:                   0 . 00



        REV    EFFECTIVE         POSTED          TRAN               TRAN           INTEREST                  PRINCIPAL

        REA       DATE            DATE           TYPE              AMOUNT              ACCRUED                   BALANCE

 1             09/18/06         09/18/06        1010C              189. 59CR            189. 60             26, 315.79

 2             08/22/06         08/23/06        1010C              141 . 74CR               84 .26          26, 315.79

 3             08/10/06         08/11/06        1010C              242 . 82CR           314.34              26, 315.79

 4             06/26/06         06/26/06        0101A          26, 315. 79                   0.00           26, 315.79

 5

 6

 7

 8

 9

10



         SELECTION



Fl=HELP       F3=EXIT     F5=RFR        F7=BKWD        F8=FWD      F9=PRT       F12=CAN
             Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 81 of 85


  ITS2X*****4043;                                      AES/PA                VTAM    NAIC                TSX2Y

DATE    09/14/16     18:24:46       REPAYMENT    SCHEDULE     SUMMARY     SELECTION         PAGE    1    OF     2



BORROWER       SSN   ***-**-4043        NAME    OSKAR A   L I ZARRAGA-DAVI S



             SCHED     INSTALL       REPAY     REPAY    1ST   DUE   1ST   DISB        LOAN

SEL    STA   TYPE     AMOUNT          LVLS      TERM      DATE        DATE            PGM               OWNER

  1     I      RP        100 . 00        3       156    02/11/15     06/26/06 ALPLN                NCT

  2     I      L         245. 94         2       163    07/11/14     06/26/06    ALPLN             NCT

  3     I      RP        125.00          3       166    04/11/14     06/26/06 ALPLN                NCT

  4     I      L         234 . 92        2       173    09/11/13 06/26/06 ALPLN                    NCT

  5     I      TG        233. 97         3       176    06/11/13     06/26/06 ALPLN                NCT

  6     I      TG        122.40          4       187    07/11/12     06/26/06 ALPLN                NCT

  7     I      TG        107.35          4       198    08/11/11     06/26/06    ALPLN             NCT

  8     I      L         212.31          2       200    06/11/11     06/26/06 ALPLN                NCT

  9     1      L         209. 82         2       202    04/11/11     06/26/06 ALPLN                NCT

 10     I      L         203. 69         2       206    12/11/10     06/26/06    ALPLN             NCT

 11     I      L         195. 62         2       211    07/11/10     06/26/06 ALPLN                NCT

 12     I      L         189. 61         2       216    02/11/10     06/26/06 ALPLN                NCT




 SELECTION




F1=HELP        F3=EXIT    F5=RFR       F7=BKWD     F8=FWD       F9=PRT     F12=CAN
             Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 82 of 85


  ITS2X**X**4043;                                                         AES/PA                            VTAM      NAIC                     TSX2Y

DATE    09/14/16          18:24:47           REPAYMENT            SCHEDULE           SUMMARY          SELECTION               PAGE        2    OF        2



BORROWER        SSN     ***-**-4043                  NAME       OSKAR A          LIZARRAGA-DAVTS



             SCHED          INSTALL            REPAY          REPAY          1ST     DUE     1ST      DISB              LOAN

SEL    STA   TYPE           AMOUNT               LVLS           TERM             DATE             DATE                  PGM                   OWNER

  1     I       L               213.73                  2         216        09/22/08             06/26/06        ALPLN                 NOT

  2     I       L               256.06                  2         228       09/22/07' 06/26/06 ALPLN                                    NOT

  3     I       L               252.59                  2         239       10/22/06              06/26/06 ALPLN                        NOT

  4     I       L               242 . 82                2         239       08/11/06              06/26/06 ALPLN                        NOT
        kkkkxkkkkkkkkkk                  kkkkxkkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkk
  0
        k k k k x k k k :k 'k k k k -k 'k x k k k k x k k k k k k k k k k x k k k k k k k k k k    k k k k k k k k k k x k k k k k k k k k k x k k k k
  0
        kkkkxkkkkkkkkkkxkkkkxkkkkkkkkkkxkkkkkkkkkk                                                 kkkkkkkkkkxkkkkkkkkkkxkkkk
  o

        kkkk-xkkkkkkkkkk-xkkkk                      kkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkk
  0

  o     kkkkxkkkkkkkkkk?rkkkk?rkkkkkkkkkk-xkkkkkkkkkk-xkkkkkkkkkk-xkkkkkkkkkk-xkkkk


  0     kkkkxkkkkkkkkkk-Kkkkk-Kkkkkkkkkkk-xkkkkkkkkkk-xkkkkkkkkkk-rekkkkkkkkkk                                                                 k k k k


        kkkk-xkkkkkkkkkk-xkkkk-xkkkkkkkkkkxkkkkkkkkkk-xkkkkkkkkkk-xkkkkkkkkkk-xkkkk
  0
                                                                          kkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkk
  0



 SELECTION




F1=HELP         F3=EXIT           F5=RFR           F7=BKWD            F8=FWD           F9=PRT           F12=CAN
Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 83 of 85




      Exhibit 15



                                                            Exhibit 15
            Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 84 of 85



                               Loan Payment History Report
                                     Date: 2017-03-10

Account Number:                   4043-001 -PHEA
Social Security Number:           4043                Product:
Name:                     LIZARRAGA-DAVIS,            Officer Code:            777064
                          OSKAR A
Birth Date:               1983-0                      School:                  UNIVERSITY OF
                                                                               CALIFORNIA -
                                                                               DAVIS
Address 1 :                                           Program Year:            200506
Address 2:
City:                     HOLLISTER                   Variable Rate Code:      FU QUARTERLY
                                                                               LIBOR
State:                    CA                          Interest Rate:           5.31%
Zip Code:                 95023-0000                  Last Payment Date:       201 5-02-1 3
                                                      Last Payment Amount:     $100.00
                                                      Payment Due Date:
Contract Date:            2006-06-26                  Last Interest Date:      2017-03-10
Date Assigned:            2017-03-07                  Accrued Interest:        $3,046.14
Charge Off Date:          2015-03-02                  Recovered Interest:      $0.00
Charge Off Amount:        29689.05                    Net Interest:            $3,046.14
Recovered Principal:      $0.00                       Associated Costs:        $0.00
Net Charge Off:           $29.689.05                  Recovered Costs:         $0.00
Disbursement Date:        2006-06-26                  Net Costs:               $0.00
Disbursement Amount:      $26,315.79


                                     Transaction History

User     Date          Time    Code Description                                        Amount
System   2015-03-31    00:01 82      $29,689.05 @ 4,910/03/05/2015 - 03/31/2015        $119.82
System   2015-04-02    00:01 82      $29,689.05 @ 4,910 / 03/31/2015 - 04/02/2015      $7.99
System   2015-04-30    00:01 82      $29,689.05 @ 4.920 / 04/02/2015 - 04/30/2015      $112.05
System   2015-05-31    00:01 82      $29.689,05 @ 4.920 / 04/30/2015 - 05/31/2015      $124.06
System   2015-06-30    00:01 82      $29,689.05 @ 4.920 / 05/31/2015 - 06/30/2015      $120.06
System   2015-07-01    00:01 82      $29,689.05 @ 4.920 / 06/30/2015 - 07/01/2015      $4.00
System   201 5-07-31   00:01 82      $29,689.05 @ 4.930 / 07/01/2015 - 07/31/2015      $120.30
System   2015-08-31    00:01 82      $29,689.05 @ 4.930 / 07/31/2015 - 08/31/2015      $124.31
System   2015-09-07    00:01 82      $29,689.05 @ 4.930 / 08/31/201 5 - 09/07/201 5    $28.07
System   2015-09-30    00:01 82      $29.689.05 @ 4.930 / 09/07/2015 - 09/30/2015      $92,23
System   2015-10-01    00:01 82      $29,689.05 @ 4.930 / 09/30/2015 - 10/01/2015      $4.01
System   2015-11-04    00:01 82      $29,689.05 @ 4.940 / 10/01/2015 - 11/04/2015      $136.62
System   2015-12-31    00:01 82      $29,689.05 @ 4,940 / 1 1/04/2015 - 12/31/2015     $229.04
System   2016-01-01    00:01 82      $29,689.05 @ 4,940 / 12/31/2015 - 01/01/2016      $4.01
System   2016-01-31    00:01 82      $29,689,05 @ 4.960 / 01/01/2016 - 01/31/2016      $120.70
System   2016-02-29    00:01 82      $29.689.05 @ 4.960/01/31/2016 - 02/29/2016        $116.68
System 12016-03-03 100:01182         $29,689.05 @ 4.960 / 02/29/2016 - 03/03/2016      $12.07
         Case 5:18-cv-04081-BLF Document 35 Filed 01/18/19 Page 85 of 85


System   2016-03-31    00:01 82   $29,689.05 @ 4.960 / 03/03/2016 - 03/31/2016       $112.66
System   2016-04-01    00:01 82   $29,689.05 ® 4.960 / 03/31/2016 - 04/01/2016       $4.02
System   2016-04-30    00:01 82   $29,689.05 @ 5.180/04/01/2016 - 04/30/2016         $121.85
System   2016-05-31    00:01 82   $29,689.05 @ 5.180/04/30/2016 - 05/31/2016         $130.26
System   2016-06-30    00:01 82   $29.689.05 @ 5.180 / 05/31/2016 - 06/30/2016       $126.06
System   201 6-07-01   00:01 82   $29,689.05 @ 5.180 / 06/30/2016 - 07/01/2016       $4,20
System   2016-08-01    00:01 82   $29,689.05 @ 5.220/07/01/2016 - 08/01/2016         $131.26
System   2016-08-31    00:01 82   $29,689.05 @ 5.220/08/01/2016 - 08/31/2016         $127.03
System   2016-09-06    00:01 82   $29,689.05 @ 5.220 / 08/31/2016 - 09/06/2016       $25.41
System   2016-09-30    00:01 82   $29,689.05 @ 5.220 / 09/06/2016 - 09/30/2016       $101.62
System   2016-10-01    00:01 82   $29.689.05 @ 5.220/09/30/2016 - 10/01/2016         $4.23
System   2016-10-05    00:00 44   Interest Adjustment                                $-7.99
System   2016-10-05    00:01 82   $29,689.05 @ 5.250/ 10/01/2016 - 10/05/2016        $17.03
System   2016-10-31    00:01 82   $29,689.05 @ 5.250/ 10/05/2016 - 10/31/2016        $110.73
System   2016-11-30    00:01 82   $29,689.05 @ 5.250/ 10/31/2016 - 11/30/2016        $127.76
System   2016-12-31    00:01 82   $29,689.05 @ 5.250/ 11/30/2016 - 12/31/2016        $132.02
System   2017-01-01    00:01 82   $29.689.05 @ 5.250 / 12/31/2016 - 01/01/2017       $4.27
System   2017-01-31    00:01 82   $29,689.05 @ 5.310 / 01/01/2017 - 01/31/2017       $129.57
System 2017-02-28 |00:01 182      $29,689.05 @ 5.310/01/31/2017 - 02/28/2017         $120.94
System   2017-03-07    00:01 82   $29,689.05 ® 5.31 0 / 02/28/201 7 - 03/07/201 7    $30.23
System [2017-03-10 100:01 [82     $29,689.05 @ 5.31 0 / 03/07/201 7 - 03/1 0/201 7   $12.96
